Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 1 of 212
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 2 of 212



                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE MIDDLE DISTRICT

                                OF PENNSYLVANIA

                                * * * * * * * *

      DENISE DIXON,                           *

            Plaintiff                         *   Case No.

            vs.                               *   3:17-CV-1827

      PENNSYLVANIA DEPARTMENT OF              *

      CORRECTIONS, JOHN F. WETZEL,            *

      ROBERT SMITH, W FRANTZ,                 *

      WENDY NICHOLAS, GARY LOWE,              *

      MR. MINNIG, MR. SCHAEFFER, ITW*

      FOOD EQUIPMENT GROUP, LLC, MS.*

      ANTHONY, TAMMY RISHEL, MS.              *

      YOUNG, LESLIE BLAIR-MORRISON, *

      CYNTHIA FREELAND, CORRECT CARE*

      SOLUTIONS, LLC and CHRISTOPHER*

      OPPMAN                                  *

            Defendants                        *

                                * * * * * * * *

                                 DEPOSITION OF

                                  DENISE DIXON

                                April 18, 2019

         Any reproduction of this transcript is prohibited

           without authorization by the certifying agency.




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 3 of 212




1                                  DEPOSITION

2                                       OF

3     DENISE DIXON, taken on behalf of the Defendants

4     herein, pursuant to the Rules of Civil Procedure,

5     taken before me, the undersigned, Seth R. Baier, a

6     Court Reporter and Notary Public in and for the

7     Commonwealth of Pennsylvania, at the Law Offices of

8     Jeffrey Paul, Esquire, 124 East Chestnut Street,

9     Lancaster, Pennsylvania, on Thursday, April 18, 2019

10    beginning at 9:30 a.m.

11

12

13

14

15

16

17
18

19

20

21

22

23

24

25




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 4 of 212



                                                                        3
1                           A P P E A R A N C E S

2

3     JENNIFER J. TOBIN, ESQUIRE

4     Tobin Law Offices, LLC

5     702 North Third Street, Suite 71

6     Philadelphia, PA        19123

7           COUNSEL FOR PLAINTIFF

8

9     KAREN ROMANO, ESQUIRE

10    Commonwealth of Pennsylvania

11    Office of Attorney General

12    Strawberry Square

13    15th Floor

14    Harrisburg, PA       17120

15          COUNSEL FOR DEFENDANTS FROM DEPARTMENT OF

16        CORRECTIONS

17

18    MICHAEL HAMILTON, ESQUIRE
19    Weber Gallagher

20    4 PPL Place

21    5th Floor

22    Pittsburgh, PA       15222

23          COUNSEL FOR DEFENDANT, CORRECT CARE SOLUTIONS,

24        LLC

25




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 5 of 212



                                                                              4
1                                   I N D E X

2

3     WITNESS: DENISE DIXON

4     EXAMINATION

5         By Attorney Romano                                     7 - 177

6     EXAMINATION

7         By Attorney Hamilton                                 177 - 191

8     EXAMINATION

9         By Attorney Tobin                                    191 - 193

10    RE-EXAMINATION

11        By Attorney Romano                                   193 - 194

12    DISCUSSION AMONG PARTIES                                 194 - 195

13    CERTIFICATE                                                       196

14

15

16

17

18
19

20

21

22

23

24

25




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 6 of 212



                                                                        5
1                                 EXHIBIT PAGE

2

3                                                       PAGE

4     NUMBER          DESCRIPTION                     IDENTIFIED

5     Exhibit 1       12/3/15 Inmate Grievance                 113

6     Exhibit 2       6/1/16 Inmate Grievance                  125

7     Exhibit 3       1/7/16 Request to

8                     Staff Member                             130

9     Exhibit 4       9/16/15 Request to

10                    Staff Member                             142

11    Exhibit 5       Declaration of Denise Dixon              164

12    Exhibit 6       1/14/16 Inmate Grievance                 168

13

14

15

16

17

18
19

20

21

22

23

24

25




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 7 of 212



                                                                        6
1                               OBJECTION PAGE

2

3     ATTORNEY                                             PAGE

4     Tobin                          158, 164, 179, 182, 184

5

6

7

8

9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 8 of 212



                                                                        7
1                           S T I P U L A T I O N

2      ----------------------------------------------------

3     (It is hereby stipulated and agreed by and between

4     counsel for the respective parties that reading,

5     signing, sealing, certification and filing are not

6     waived.

7     ----------------------------------------------------

8                           P R O C E E D I N G S

9      ----------------------------------------------------

10                               DENISE DIXON,

11    CALLED AS A WITNESS IN THE FOLLOWING PROCEEDING, AND

12    HAVING FIRST BEEN DULY SWORN, TESTIFIED AND SAID AS

13    FOLLOWS:

14                                     ---

15                                EXAMINATION

16                                     ---

17    BY ATTORNEY ROMANO:

18            Q.      Good morning.      Could you please state
19    your full name for the record?

20            A.      Denise Antoinette Dixon.

21            Q.      Hi, Ms. Dixon.       We didn’t get a chance to

22    meet off the record.         I’m sorry.

23                    My name is Karen Romano.          I’m from the

24    Office of the Attorney General, and I represent the

25    Department of Corrections' Defendants.




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 9 of 212



                                                                        8
1                     We’re her today to take your deposition.

2     Have you ever given a deposition before?

3             A.      No, ma’am.

4             Q.      Okay.

5                     I’m sure your Counsel went through it

6     with you, but let me give just some ground rules to

7     make things go a little smoother.

8                     I just want to know what you remember as

9     we sit her today.        So I’m going to be asking you a

10    number of questions, some that go back in time a

11    while.       So if you don’t remember the answer or you

12    don’t know, that’s fine.          Just tell me that.

13                    Okay?

14            A.      Okay.

15            Q.      I may ask you to make some sort of an

16    estimate if you can and that’s fine, but just let us

17    know that you’re estimating or you’re sort of

18    guessing if you are.         I don’t want you take wild
19    guesses if you don’t actually know the answer.

20          A.        Okay.

21          Q.        I don’t know how long we’ll be here

22    today, but at any point if you want to take a break,

23    whether it’s to use the restroom or talk to Ms. Tobin

24    or just get away from me for a few minutes, that’s

25    fine.      Just let me know.      I’m happy to accommodate




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 10 of 212



                                                                          9
 1     that.

 2             A.     Thank you.

 3             Q.     I would just ask that if I’d asked you a

 4     question that you please answer it before the break.

 5                    Is that okay?

 6             A.     Yes, ma’am.

 7             Q.     We’re in a pretty small room so I suspect

 8     you’ll be able to hear me today, but if at any point

 9     you don’t hear a question, please let me know.

10     Likewise, if you don’t understand a question please

11     let me know.      I’ll be happy to rephrase it or repeat

12     it as many times as we need to to make sure you

13     understand what I’m asking you.

14                    Okay?

15             A.     Okay.

16             Q.     If you do answer a question I’m going to

17     assume that you both heard me and understood the

18     question.     Is that fair?
19             A.     Yes.

20             Q.     Okay.

21                    I’m trying to think what else.            Are you

22     under the influence of any medications or substances

23     that would impact your ability to hear my questions,

24     understand them and answer them truthfully as we sit

25     here?




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 11 of 212



                                                                         10
 1            A.      No.

 2            Q.      Okay.

 3                    Have you ever been known by any other

 4     names?

 5            A.      No.

 6            Q.      What is your current address?

 7            A.      239 Cherry Street, Columbia, PA 17512.

 8            Q.      Who do you live there with?

 9            A.      Me and my grandfather, James Arthur

10     Anderson.

11            Q.      How long have you been living at that

12     address?

13            A.      A year.

14            Q.      Where were you living prior to that?

15            A.      My father.

16            Q.      What is that address?

17            A.      212 South Second Street, Columbia, PA.

18     17512.
19            Q.      And what is your father’s name?

20            A.      Churry Dixon.

21                          COURT REPORTER:      What was the first

22     name please?

23                          THE WITNESS:     Churry.

24                          COURT REPORTER:      Churry?

25     BY ATTORNEY ROMANO:




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 12 of 212



                                                                             11
 1            Q.      I have a date of birth for you of

 2     December 19th, 1990.

 3                    Is that correct?

 4            A.      Yes, ma’am.

 5            Q.      Could you briefly just tell us your

 6     educational background?

 7            A.      I graduated at McCaskey High School.               I

 8     was 17.     I attended nursing school at McCaskey.                Then

 9     I graduated and went on to do college courses for

10     early child education.

11            Q.      Did you receive any degrees for that

12     early education?

13            A.      No, ma’am.

14            Q.      What about in nursing?

15            A.      No, ma’am.

16            Q.      Do you hold any sort of nursing

17     certificate or license or anything of that nature?

18            A.      No.
19            Q.      One instruction I forgot to give you and

20     you haven’t done, but I know it will probably come

21     up.    Our court reporter is taking down everything we

22     say.    So he can only take down one of us at a time,

23     so please be sure to let me finish my question, both

24     so we know you heard it and understood it, but also

25     so he can get a clear record.           And I’ll do the same




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 13 of 212



                                                                          12
 1     with you and let you give out your full answer.

 2                    He can also only take down verbal

 3     responses.      So he can’t take down a nod of the head

 4     or a shrug of the shoulders.           So if you can keep your

 5     answers verbal we’d appreciate it.             Things like uh-

 6     huh and uh-uh are hard to translate later.               So if a

 7     yes or a no is appropriate we’d appreciate it if you

 8     would give that sort of answer.

 9                    At some point you may nod or say uh-huh

10     and I might follow up and say to you was that a yes?

11     I’m not trying to be rude.           I just want to make sure

12     we get a clear record?

13                    Okay?

14            A.      Yes.

15            Q.      Okay.

16                    Sorry about that.        I knew there something

17     I forgot to ask you.

18                    Are you currently employed?
19            A.      Yes.

20            Q.      Where at?

21            A.      The Eden Resort.

22            Q.      What is the Eden Resort?

23            A.      A hotel.

24            Q.      Is that - where is that located?

25            A.      212 Eden Road.




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 14 of 212



                                                                         13
 1             Q.     In what city?

 2             A.     Lancaster, Pennsylvania.

 3             Q.     And what do you do there?

 4             A.     A banquet server.

 5             Q.     How many hours a week do you work?

 6             A.     It’s only 15 to 20 right now.

 7             Q.     How long have you been working at the

 8     Eden Resort?

 9             A.     Going on a year.

10             Q.     I’m sorry.      Going on a year did you say?

11             A.     Six to nine months, I believe.

12             Q.     So who is your supervisor there?

13             A.     Sarah.

14             Q.     Do you know Sarah’s last name?

15             A.     It’s so hard to pronounce.

16             Q.     Do you know how to spell it or a rough

17     idea.

18             A.     Zira - Zirazinski.
19             Q.     Okay.

20                    According to the Answers to

21     Interrogatories, let me show you these before I refer

22     to them.     Have you ever seen that document before?

23             A.     Yes, ma’am.

24             Q.     Okay.

25                    Do you know what it is?




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 15 of 212



                                                                         14
 1            A.      Yes.

 2            Q.      What is it?

 3            A.      It was the - the paperwork from the

 4     machine.

 5            Q.      Okay.

 6                    If you could flip to the last page there.

 7            A.      All right.

 8            Q.      Is that your signature on that

 9     verification page?

10            A.      Yes, ma’am.

11            Q.      Okay.

12                    And did you review those answers after

13     your attorney had them typed up?

14            A.      Yes, ma’am.

15            Q.      Okay.

16                         ATTORNEY ROMANO:        For the record, I

17     was showing her the Plaintiff’s responses and

18     objections to ITW Food Equipment for its
19     Interrogatories.

20     BY ATTORNEY ROMANO:

21            Q.      I’m going to refer to some of this

22     information a little bit just to kind of move things

23     along a little quicker.          I just wanted to verify that

24     you have, in fact, provided this information,

25                    So I’m looking at your employment history




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 16 of 212



                                                                         15
 1     listed there, and after Eden Resort it lists Public

 2     Partnership in Glen Allen, Virginia.

 3             A.     Uh-huh (yes).

 4             Q.     Yes?

 5             A.     Yes, ma’am.

 6             Q.     What is that?

 7             A,     It’s a home health aide center.

 8             Q.     When - this says you worked there from

 9     approximately May of 2018 to September of 2018.

10                    Is that correct?

11             A.     Say it - could you just repeat it?

12             Q.     Sure.    May of 2018 to September 1st of

13     2018?

14             A.     Yes, ma’am.

15             Q.     Okay.

16                    What did you do as a home health aide?

17             A.     I took care of Lucy Anderson.

18             Q.     Was this in a facility or in this
19     individual’s home?

20             A.     Individual’s home.

21             Q.     How many hours a week did you work?

22             A.     Twenty-five (250, 25 hours.

23             Q.     This address that’s provided on Lake

24     Brook Drive, is that the address of Public

25     Partnership, the company?




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 17 of 212



                                                                         16
 1            A.      Yes.

 2            Q.      Yes?     Okay.

 3                    Who was your supervisor at that job?

 4            A.      It didn’t - we didn’t have a - it’s like

 5     we got assigned to different patients.

 6            Q.      Okay.

 7                    Who did the assignments?

 8            A.      Public Partnership.

 9            Q.      Okay.

10                    Was there a certain person there that you

11     reported to to get your assignments?

12            A.      No.     I went through the patient actually

13     to get the job.        He was in contact with them.

14            Q.      Okay.

15                    This was somebody that you knew already?

16            A.      One of my girlfriends knew him.

17            Q.      Okay.

18                    Why did you leave that job?
19            A.      He needed - he needed people that were

20     certified to take care of him.

21            Q.      What were your duties?          What sort of

22     things did you do?

23            A.      Like sweep, clean, change his catheter,

24     take out the trash.

25            Q.      What type of cleaning were you doing?




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 18 of 212



                                                                         17
 1            A.      His - I'd clean his bathroom, clean his

 2     kitchen, fix his movie shelves if he asked me,

 3     rearrange his refrigerator.

 4            Q.      And I’m sorry.       Let me bounce back to

 5     your current job at Eden Resort.            You said you’re a

 6     banquet server.        What all does that entail?

 7            A.      We cater to companies if they’re having

 8     like weddings or memorial services.

 9            Q.      Do you actually serve things to

10     individuals at tables or are things set up like a

11     buffet?

12            A.      Both.

13            Q.      Okay.

14                    Are you responsible to help set up and

15     tear down?

16            A.      Yes, ma’am.

17            Q.      Then are there events at the actual - are

18     all at the events at the hotel or are some of the
19     events located outside the hotel?

20            A.      At the hotel.

21            Q.      How many individuals currently typically

22     work with you for an event?

23            A.      Seven to ten.

24            Q.      Do you have any specific tasks that

25     you’re assigned as part of that group or do you all




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 19 of 212



                                                                         18
 1     basically do the same things?

 2            A.      We all do the same thing unless there’s

 3     like the Captain.        Then the Captain oversees us and

 4     tells us what do and she sets up the buffet.

 5            Q.      Do you ever work as the Captain?

 6            A.      No, but I trained as the buffet.

 7            Q.      I’m sorry?

 8            A.      I’m just trained in different positions,

 9     you know?

10            Q.      Okay.    Okay.    I’m sorry.

11                    So let’s bounce back.         Before Public

12     Partnership it says you worked in hot dog packaging

13     facility in Lititz?

14            A.      Yes.

15            Q.      And when you answered these, you didn’t

16     remember their name.         Do you know what it is as

17     you’re sitting here today?

18            A.      No.
19            Q.      Okay.

20                    Where in Lititz is that located?

21            A.      Well, I went through a temp agency,

22     Allegiance Staffing.

23            Q.      I’m sorry, what was it?

24            A.      A-L-L-I-G-E-N-T (sic) -

25            Q.      Uh-huh (yes).




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 20 of 212



                                                                         19
 1             A.     - Staffing.

 2             Q.     Okay.

 3                    What did you do at that packaging

 4     facility?

 5             A.     Take hot dogs off the conveyor and put

 6     them in the - put them in boxes.

 7             Q.     Your Answers to Interrogatories say you

 8     worked there for approximately two weeks in August of

 9     2018.

10                    Is that right?

11             A.     (Indicates yes.)

12             Q.     Yes?

13             A.     Yes, ma’am.

14             Q.     Why did you leave that job?

15             A.     I didn’t - it was too fast.           It was too

16     much for me.

17             Q.     Okay.

18                    Too much in what sense?
19             A.     Taking the hot dogs off the conveyor, you

20     have to keep up with the pace or the hot dogs just

21     start going everywhere.

22             Q.     Okay.

23                    I’m envisioning like I Love Lucy episode,

24     your hot dogs piling up.

25                    Before that, it was the Comfort Inn in




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 21 of 212



                                                                         20
 1     Columbia?

 2            A.      Yes, ma’am.

 3            Q.      From December of 2017 to May 2018?

 4            A.      Yes.

 5            Q.      And it says you were part of the

 6     housekeeping staff.

 7                    Yes?

 8            A.      Yes.

 9            Q.      What did you do as part of the

10     housekeeping staff?

11            A.      We cleaned the rooms, set the rooms so

12     the next customer can come in.            Clean the showers,

13     vacuum the floor, remake the bed, put condiments out

14     for the guests.

15            Q.      Anything other than cleaning guest rooms?

16            A.      Taking trash out.

17            Q.      When you would work cleaning the guest

18     rooms, was it something by yourself or was there
19     someone else assigned to work with you?

20            A.      By yourself.

21            Q.      Who was your supervisor at that job?

22            A.      Miranda.

23            Q.      Do you know Miranda’s last name?

24            A.      No, ma’am.

25            Q.      Okay.




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 22 of 212



                                                                            21
 1                    Why did you leave that job?

 2            A.      Miranda got let go.         There’s a new

 3     management.

 4            Q.      Were you terminated or did you quit?

 5            A.      I just decided to quit and go to fulfill

 6     my other job that I had.

 7            Q.      Then next job listed is Y & S Candies in

 8     Lancaster?

 9            A.      Yes, ma’am.

10            Q.      And this says from roughly 2009 to 2011?

11            A.      Yes.

12            Q.      Okay.

13                    It lists packaging.         What did you do

14     there?

15            A.      Inventory scans, like scan things that’s

16     coming down the conveyor to access the code number.

17            Q.      I’m sorry.      I didn’t catch the last part.

18            A.      To access the code number.
19            Q.      Who was your supervisor at Y & S?

20            A.      Derek.

21            Q.      Do you know Derek’s last name?

22            A.      Santiago.

23            Q.      Why did you leave that position?

24            A.      I don’t remember, ma’am.

25            Q.      Before that, we have RR Donnelley.             This




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 23 of 212



                                                                            22
 1     says it’s now called LSC Communications -

 2             A.     Yes.

 3             Q.     - in Lancaster?       And what did you do at

 4     RR Donnelley?

 5             A.     I did - I tried fork lifting, to get

 6     certified for my fork lifting, but it was a no go.

 7             Q.     Okay.

 8                    You never got certified?

 9             A.     Yeah.    It was just publishing.          Then I

10     went back to the warehouse for publishing.

11             Q.     Okay.

12                    That takes us back to 2009, it looks

13     like.    Have you worked anywhere else since 2009 that

14     we haven’t talked about?

15             A.     No.

16             Q.     Your Answers to Interrogatories indicate

17     you were incarcerated at SCI-Muncy from approximately

18     2011 to 2013 and July of 2015 to November 2017.                   What
19     was the last job you held before you went back to

20     Muncy in 2015?

21             A.     I didn’t have one then.

22             Q.     Okay.

23                    According to the Answers to

24     Interrogatories, I don’t have any employment listed

25     between the time you left Y & S Candies in 2011 and




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 24 of 212



                                                                         23
 1     the time you went to Comfort Inn in 2017.               Is that

 2     accurate?

 3            A.      Yes.

 4            Q.      Okay.

 5                    Since you were released from SCI-Muncy in

 6     2017, have you worked anywhere other than the Comfort

 7     Inn, that hot dog facility, Public Partnership and

 8     Eden Resort?

 9            A.      Yes, ma’am.

10            Q.      Where else?

11            A.      Sauder’s Eggs.

12            Q.      Where is that located?

13            A.      Lititz Pike.

14            Q.      When did you work there?

15            A.      In between one of my jobs, but I didn’t

16     like it.

17            Q.      Do you know about how long you were

18     there?
19            A.      Probably two weeks.

20            Q.      Okay.

21                    What did you do there?

22            A.      Packaging eggs.

23            Q.      Who was your supervisor?

24            A.      Rich.

25            Q.      Do you know Rich’s last name?




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 25 of 212



                                                                         24
 1            A.      No.

 2            Q.      Do you know what other jobs that was

 3     between?

 4            A.      I believe the Comfort Inn.

 5            Q.      Before or after the Comfort Inn?

 6            A.      After.

 7            Q.      Okay.

 8                    Any other jobs you’ve worked since your

 9     release in 2017?

10            A.      And Golden Corral.

11            Q.      Okay.

12                    When did you work at Golden Corral?

13            A.      I don’t know, between one of my jobs with

14     the - yeah, in between one of my jobs.

15            Q.      Okay.

16                    About how long were you there?

17            A.      Three months.

18            Q.      Okay.
19                    What did you do?

20            A.      Banquet work and server.

21            Q.      Okay.

22                    Who was your supervisor there?

23            A.      I forget her name.

24            Q.      Okay.

25                    What location of Golden Corral was that?




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 26 of 212



                                                                         25
 1            A.      Lincoln Highway.

 2                          ATTORNEY ROMANO:       Jennifer, am I

 3     correct, there’s no sort of wage-loss claim here.

 4                          Right?

 5                          ATTORNEY TOBIN:      There’s not.

 6                          ATTORNEY ROMANO:       Okay.

 7                          Then I’m not going to get into any of

 8     her wages.

 9     BY ATTORNEY ROMANO:

10            Q.      Anywhere else that you’ve worked since

11     your release in 2017 that you can think of?

12            A.      No.

13            Q.      Okay.

14                    I want to talk about your time with the

15     Pennsylvania Department of Corrections.               When was the

16     first time that you were incarcerated by the

17     Department of Corrections?

18            A.      2011.
19            Q.      Okay.

20                    Were you ever housed anywhere other than

21     SCI-Muncy?

22            A.      Lancaster County Prison.

23            Q.      Lancaster County.        Okay.

24                    And other state facility besides

25     SCI-Muncy?




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 27 of 212



                                                                               26
 1            A.      No, ma'am.

 2            Q.      Okay.

 3                    2011 what were the charges that brought

 4     you to jail that time?

 5            A.      Receiving stolen property - you can look

 6     on the - ain’t it on the paperwork?

 7            Q.      Yeah.    I’m just curious what you remember

 8     as we’re here today?

 9            A.      I forget, ma’am, because -.

10            Q.      Okay.

11                    Do you know when you actually arrived at

12     SCI-Muncy?

13            A.      I believe 2011.

14            Q.      Okay.

15                    And how did that incarceration end?                Did

16     you serve your whole sentence or were you released

17     early?

18            A.      I had triple RI.
19            Q.      Okay.

20                    Do you know the date that you got

21     released?

22            A.      No.

23            Q.      Okay.

24                    The information I have indicates it was

25     around December 23rd of 2013.           Does that sound -




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 28 of 212



                                                                         27
 1            A.      Yeah.

 2            Q.      - about right?

 3                    During that - that first incarceration at

 4     SCI-Muncy, did you have a cellmate?

 5            A.      Yes.

 6            Q.      Do you recall who it was?

 7            A.      No.     I have so many.

 8            Q.      Okay.

 9                    Did you have a job during that

10     incarceration?

11            A.      Yes.

12            Q.      What did you do?

13            A.      Central kitchen.

14            Q.      All right.

15                    What were your duties in the central

16     kitchen back in 2012/13 time period?

17            A.      Dishwasher, fill in and the window.

18            Q.      What do you mean when you say the window?
19            A.      To send food out the window.

20            Q.      Who was your supervisor back then?

21            A.      Wheeler.

22            Q.      Wheeler?

23            A.      Yes.

24            Q.      Robert Wheeler?

25            A.      Yeah, I don’t know if it’s Robert.




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 29 of 212



                                                                         28
 1            Q.      Okay.

 2                    What kind of hours did you work in the

 3     kitchen?     What times of day?

 4            A.      Swing shift.

 5            Q.      It varied?

 6            A.      Yeah.    Monday and Wednesday 1:00 to 7:00

 7     and weekends I think 5:00 to 1:00.

 8            Q.      5:00 a.m. to 1:00 p.m.?

 9            A.      I believe, yes.

10            Q.      And when you said Monday, Wednesdays it’d

11     be 1:00 p.m. to 7:00 p.m.?

12            A.      Yes, ma'am.

13            Q.      Were those the only days you worked in

14     the kitchen back in the 2012/'13 time period?

15            A.      And I worked swing shift.          I mean, it was

16     the a.m. shift before.

17            Q.      Okay.

18                    What was that - what were those hours?
19            A.      Monday to Friday 5:00 a.m. to 1:00.

20            Q.      Okay.

21                    Did you have any other supervisors back

22     then other than Mr. Wheeler?

23            A.      Uh-huh (yes).       Excuse me.     Mr. Rein.

24            Q.      Mr. who?

25            A.      Mr. Rein and Mr. Lyols.




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 30 of 212



                                                                         29
 1             Q.     Do you know how you spell those names?

 2             A.     Rein, I believe is R-E-I-N.           And Lyols is

 3     L-Y-O-L-S, I think.

 4             Q.     Okay.

 5                    Do you know these individuals, any of

 6     them, what their actual job title was?

 7             A.     No.

 8             Q.     Okay.

 9                    Back in 2012 or `13, how many people

10     would work on crew with you in the kitchen?

11             A.     On the whole crew within our shift or -?

12             Q.     Yes.    On your shift?

13             A.     Ten to 15.

14             Q.     Do you remember the names of any of the

15     other inmates that worked with in the kitchen back

16     then?

17             A.     Yeah, Normita Jackson.

18             Q.     And I’m talking specifically about your
19     first time at SCI-Muncy, back in 2012/'13 time

20     period.

21             A.     Oh, no.     There was -.

22             Q.     Okay.

23                    We’ll talk about the second time.             I want

24     to try and keep them separate -

25             A.     Okay.




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 31 of 212



                                                                         30
 1            Q.      - as best we can.

 2            A.      All right.

 3            Q.      You said back then you worked on the

 4     dishwasher.      What did you do?

 5            A.      Run cups, well, run the utensils, stack

 6     the clean trays, spray the dirty dishes and dump

 7     trash.

 8            Q.      We’re going to talk about this a lot

 9     later, but I’m going to touch on it a little bit now.

10      The allegations in your case relate to problems with

11     the dishwasher at SCI-Muncy.           Was it the same

12     dishwasher in 2012 and `13 as it was in 2015?

13            A.      Yes.

14            Q.      Okay.

15                    Were there any problems with the

16     dishwasher from your perspective in the 2012/2013

17     timeframe?

18            A.      Just the door and the sprayer once in a
19     while.

20            Q.      Okay.

21                    Tell me about the door back in 2012 or

22     `13.

23            A.      The door, the middle door on the right

24     side, is jammed.

25            Q.      Can you give me a little bit of a




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 32 of 212



                                                                         31
 1     description of the dishwasher?            You said the middle

 2     door.    How many doors are there?

 3             A.     Three.

 4             Q.     Okay.

 5                    Are they all right in a row across from

 6     each other?

 7             A.     There’d be one big one and a last - it’s

 8     all connected, but it’d be one big one then the

 9     middle smaller one and then a little window one.

10             Q.     Okay.

11                    The middle door when you open it, what’s

12     inside there?

13             A.     The machine, the inside of the machine.

14             Q.     Okay.

15                    Is that where you load dishes in or -?

16             A.     That’s where the dishes come through the

17     conveyor.

18             Q.     Okay.
19                    How does that door open?

20             A.     There’s like a leverage at the bottom and

21     you pull it up, and then there’s a leverage - there’s

22     like a hook that’s supposed to pop out to connect to

23     the leverage once it goes all the way up.

24             Q.     When you say lifted up, is it a door that

25     like lifts up and out or does it just slide up?




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 33 of 212



                                                                          32
 1            A.      Slide up.

 2            Q.      It slides up in the machine like a garage

 3     door would?

 4            A.      No, it don’t slide in the machine.             It

 5     just slides straight up.          It’ll stick straight up and

 6     then there’s a hook that’s in the back of the door.

 7     Once the door comes to a certain height there’s going

 8     to be a hook in the back of the door and it’d come

 9     forward.     So basically the hook it what’s leaving the

10     door stand straight up.

11            Q.      Understood.

12                    So the door that slides up, it doesn’t

13     ever change direction?

14            A.      No.

15            Q.      Am I right?

16            A.      Uh-huh (yes).

17            Q.      Okay.

18                    Now, you had said, I think you said a
19     hood - a hook, I think you had said, should pop out

20     or is supposed to pop out.           Tell me about that.

21            A.      Once you put the door up, there is going

22     to be like - it's like a little metal - it looks like

23     a - I will call it a hook.           And basically once the

24     door is up, it'll hook over the latch of, you know,

25     the door.




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 34 of 212



                                                                            33
 1             Q.     Okay.

 2                    Was that hook functional when you were

 3     there in 2012 or `13?

 4             A.     No.

 5             Q.     Okay.

 6                    Was there ever a time that you worked in

 7     the central kitchen that that hook worked?

 8             A.     No, not since I’ve been there, -

 9             Q.     Okay.

10             A.     - going there.

11             Q.     I’m sorry.

12             A.     I said, no, not since I’ve been going

13     there.

14             Q.     Okay.

15                    Why would you need to open that middle

16     door?

17             A.     Utensils get caught in the machine.                That

18     allows the machine to like overheat or the water
19     starts coming out of the machine so there’s something

20     stuck because they won’t - nothing else                - it’d be

21     like a jam.      There’s a jam in there somewhere.

22             Q.     Okay.

23                    Other than to clear a jam, would there be

24     any other reason why you would need to open that

25     middle door?




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 35 of 212



                                                                         34
 1            A.      No, not while the dishwasher’s running.

 2            Q.      Okay.

 3                    What about while it’s not running?

 4            A.      Just to clean it out.

 5            Q.      Okay.

 6                    How often would that be done?

 7            A.      Usually on the beginning of our shift and

 8     after our shift.

 9            Q.      What needed to be cleaned inside that

10     middle door?

11            A.      The buckets that catches the food and

12     silverware.

13            Q.      So what did that involve?

14            A.      Can you repeat your question?

15            Q.      Sure.    What did cleaning out those

16     buckets involve?

17            A.      We get a big bucket, you know, we got to

18     go, like put our body in the machine a little bit to
19     grab the bucket out.         And we - whatever’s in the

20     bucket we empty out into big bucket.              So now the

21     machine is clean.        We take the bucket over to the

22     spray area so we can get all the other stuff that may

23     be stuck in the bucket.

24            Q.      Okay.

25                    So other than emptying the buckets and




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 36 of 212



                                                                         35
 1     then cleaning the buckets at the sprayer area, did

 2     you have to do any other cleaning inside that middle

 3     door?

 4             A.     Just like washing it with like a scrubby

 5     and soap.

 6             Q.     Okay.

 7                    How long did - would that take to wash

 8     out the inside with the scrubby?

 9             A.     Like less than five minutes.

10             Q.     How big was this area inside that middle

11     door?    How big was the door?

12             A.     I’m not good with measurements, but it

13     wasn’t like a big door.          It was probably the size of

14     a picture frame if you know the size of a picture

15     frame, standing full length was probably two inches.

16             Q.     I’m going to guess that’s about an 11 by

17     14 picture plus a frame.          I mean, I’m certainly no

18     expert on that, but -.
19                         ATTORNEY HAMILTON:        I feel more 24/18

20     I think.     Twenty-four (24) by 18, yeah.

21                         ATTORNEY ROMANO:        Okay.

22                         ATTORNEY HAMILTON:        Sorry.

23                         ATTORNEY ROMANO:        Okay.

24                         It gives us an idea at least.

25     BY ATTORNEY ROMANO:




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 37 of 212



                                                                         36
 1             Q.     When you started working in the central

 2     kitchen - well, let me back up.            You said there were

 3     problems with the sprayer as well.             What was the

 4     problem with the sprayer?

 5             A.     No pressure.

 6             Q.     Okay.

 7                    The buckets that you would have to empty

 8     out that were inside the middle door of the

 9     dishwasher, how - what - how big of buckets are we

10     talking about?

11             A.     Just like probably from right here

12     upwards (indicates).

13             Q.     Are we talking bigger than like a normal

14     household bucket that you would just, you know, carry

15     around in one hand and use to wipe off a floor?

16             A.     Well, those buckets were actually bigger.

17             Q.     Okay.

18             A.     Because this one’s just like a, like a
19     rectangle, but just bigger indents like down.

20             Q.     Okay.

21             A.     So it’s like a bucket - you just pull it

22     out and it has a handle on there.

23             Q.     And you could lift it with one hand?

24             A.     Yes.    You could lift the bucket with one

25     hand.




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 38 of 212



                                                                         37
 1            Q.      Okay.

 2                    When you started working in the central

 3     kitchen in 2011, `12, whatever year that was, did you

 4     receive any training?

 5            A.      No.

 6            Q.      Who showed you what you needed to do

 7     while you were working there?

 8            A.      Normita Jackson.

 9            Q.      Was she an inmate?

10            A.      Yes.

11            Q.      Did you receive any training or

12     instruction from the supervisors?

13            A.      No.

14            Q.      Who showed you how to clean that middle

15     door area of the dishwasher?

16            A.      Normita Jackson and Felicia Dawson the

17     first time, Felicia Dawson.

18            Q.      Okay.
19                    And what did they tell you?

20            A.      Well, they initially just gave me a

21     position.

22            Q.      What do you mean?

23            A.      Like somebody is the sprayer, somebody is

24     the dumper, somebody’s going to run cups and

25     somebody’s going to be at the bottom to catch the




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 39 of 212



                                                                         38
 1     clean dishes that come out of the conveyor.

 2            Q.      Okay.

 3            A.      So that’s initially how the training

 4     started because they would like, different days they

 5     would rotate the position.           So that’s how I learned

 6     how to like work the dishwasher.

 7            Q.      Okay.

 8                    So you said that that hook on the door

 9     was never working while you were there.               Could you

10     hold the door up while you took out the bucket with

11     the other hand?

12            A.      Because the door is jammed at the

13     right-hand side, we lift the machine up, the door up

14     to a certain degree.         It like tilts and it’d hold

15     itself up.

16            Q.      Okay.

17            A.      But the hook don’t all the way latch onto

18     it.   It’s just like right at the end of the middle,
19     the metal part.        It don’t catch the whole hook.

20            Q.      Okay.

21                    The hook was actually there?

22            A.      Yes, it’s there.

23            Q.      Okay.

24                    You’ve mentioned something in some of

25     your pleadings about a screwdriver.




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 40 of 212



                                                                         39
 1            A.      Uh-huh (yes).

 2            Q.      Was this, was a screwdriver used back in

 3     2011, `12, -

 4            A.      Yes.

 5            Q.      - `13, during the first time?

 6            A.      Yes.

 7            Q.      Okay.

 8                    Tell me what the screwdriver was used

 9     for.

10            A.      The screwdriver is used to - on top the

11     metal frame on a dishwasher, so we can lift the door

12     up.

13            Q.      Okay.

14                    I don’t understand that.          Could you say

15     that again?

16            A.      Okay.

17                    The door on the dishwasher, the second

18     door on the dishwasher is broke, so in the right-hand
19     side of the dishwasher the metal part that’s through

20     the - that’s out.        It would be like the door, the

21     frame under the door, it’s caved in, so it gets

22     hooked onto the back of the dishwasher.               You know,

23     the - what the door is leaning on, it gets caught on

24     that part, so it don’t allow the dishwasher door to

25     come up.     So we would have to get the screwdriver,




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 41 of 212



                                                                         40
 1     stick the screwdriver in like the space of the metal

 2     door, and the space of what the metal door is leaning

 3     on attached to the machine on, to un-pop the dent so

 4     we can lift the door up.

 5             Q.     Okay.

 6                    And we’re still talking about the middle

 7     door?

 8             A.     Yes.

 9             Q.     Okay.

10                    I want to make sure I understand this.

11     I’m going to try and kind of repeat it here and

12     please correct me if I’m wrong on this.

13                    What I’m envisioning is that you’re

14     telling me that’s there’s a metal door and it has a

15     frame around it, and there’s a dent in the middle of

16     the frame which causes the door to - sort of sticks

17     underneath the door.

18             A.     Yes.
19             Q.     So you have you to somehow use a

20     screwdriver to sort of free that up before you can

21     open it?

22             A.     Yes.

23             Q.     Is that right?

24             A.     Yeah.

25             Q.     Okay.




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 42 of 212



                                                                         41
 1                         ATTORNEY TOBIN:       Could I just ask to

 2     clarify?

 3                         ATTORNEY ROMANO:        Yes.

 4                         ATTORNEY TOBIN:       Is it the door that’s

 5     dented or the frame around the door that’s dented?

 6     Do you remember?

 7                         THE WITNESS:      It’s on the right hand

 8     - it’s on the top of the right hand of the machine.

 9     So the machine door is dented.            I don’t believe the

10     other part is because the machine door is what we

11     have to pop open, like put it more against that side

12     of the door to un-jam it up.

13                         ATTORNEY TOBIN:       Okay.

14                         THE WITNESS:      So the door frame is

15     what’s jammed down.

16     BY ATTORNEY ROMANO:

17            Q.      Who first showed you this technique with

18     the screwdriver?
19            A.      Mr. Wheeler.

20            Q.      Mr. Wheeler showed you that.           Do you know

21     when that was?

22            A.      The first time during my incarceration.

23            Q.      All right.

24                    Where would you get the screwdriver?

25            A.      In a safety, a safety cabinet.




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 43 of 212



                                                                         42
 1            Q.      Would you need to go to a supervisor to

 2     access the safety cabinet?

 3            A.      Yes.

 4            Q.      Once you got the door to open, did you

 5     need the screwdriver anymore?

 6            A.      No.

 7            Q.      Did you sustain any injuries while

 8     working in the central kitchen during your first

 9     incarceration at SCI-Muncy?

10            A.      No.

11            Q.      Were you aware of anyone else getting

12     injured while working on the dishwasher during your -

13     while you were incarcerated the first time?

14            A.      No.

15            Q.      During the first time you were at

16     SCI-Muncy, 2011, `12, `13 timeframe, did you file any

17     grievances regarding the condition of the dishwasher?

18            A.      No.
19            Q.      Did you file any grievances during that

20     first incarceration relating to the fact that you had

21     to use the screwdriver to open the dishwasher?

22            A.      No.

23            Q.      Did you file any grievances during the

24     first incarceration complaining that you were working

25     in an unsafe dangerous environment?




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 44 of 212



                                                                         43
 1            A.      No.

 2            Q.      My records indicate that you actually

 3     didn’t file a single grievance during your whole

 4     first incarceration.

 5                    Is that right?

 6            A.      Yes.

 7            Q.      Okay.

 8                    Did you ever send any - do you know what

 9     I mean when I say a Request to Staff slip?

10            A.      Yes.

11            Q.      Okay.

12                    Did you ever send a Request to Staff slip

13     to anyone regarding the condition of the dishwasher

14     during your first incarceration?

15            A.      No.

16            Q.      Did you ever send a Request to Staff slip

17     complaining that you were working in dangerous

18     conditions during your first incarceration?
19            A.      No.

20            Q.      When you first came to SCI-Muncy the

21     first time, were you provided with copies of any of

22     the Department of Corrections' policies?

23            A.      Yes.

24            Q.      Do you know what policies?

25            A.      SCI-Muncy’s.      I think there was a




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 45 of 212



                                                                         44
 1     procedure.      It was two handbooks.

 2            Q.      Okay.

 3                    All right.

 4            A.      I don’t know what it was.

 5            Q.      That’s all right.

 6                    Were you ever made aware of where in the

 7     facility you could access Department policies?

 8            A.      No.

 9            Q.      Okay.

10                    Were you aware that there was a grievance

11     procedure during your first incarceration?

12            A.      No.

13            Q.      Did you have access to the law library

14     during your first incarceration?

15            A.      Yeah.    Everybody has access to it, but I

16     never went to it.        I didn’t even know where it was

17     located at.

18            Q.      Okay.
19                    Do you recall who your counselor was

20     during your first incarceration?

21            A.      No.

22            Q.      Do you recall who your unit manager was?

23            A.      Mr. Stevens.

24            Q.      Do you recall what unit you lived on

25     during your first incarceration?




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 46 of 212



                                                                         45
 1             A.     B8.

 2             Q.     The entire time?

 3             A.     Yes.

 4             Q.     Okay.

 5                    Do you remember what your inmate number

 6     was during your first incarceration?

 7             A.     OT5426.

 8             Q.     Okay.

 9                    Let’s go forward now to the second time

10     you were at SCI-Muncy.

11             A.     Uh-huh (yes).

12             Q.     Do you know when you arrived the second

13     time?

14             A.     2015.

15             Q.     Okay.

16                    What were you arrested for that time?

17             A.     I overdosed.

18             Q.     The information I have indicates that you
19     actually arrived at Muncy around July 7th of 2015.

20     Does that sound right?

21             A.     Yes.

22             Q.     Before that, from May to July, were you

23     in the county, a county facility?

24             A.     Yes.

25             Q.     Was that Lancaster County again?




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 47 of 212



                                                                         46
 1            A.      York.

 2            Q.      York?    Okay.

 3                    Was SCI-Muncy the only state facility you

 4     were housed at during that incarceration?

 5            A.      Yes.

 6            Q.      Did you have a cellmate that time?

 7            A.      Yes.

 8            Q.      Do you recall who it was?

 9            A.      Angela - I forget her name.           Angela

10     Sinetta.

11            Q.      Okay.

12                    Was she your cellmate the entire time or

13     did you have different cellmates?

14            A.      I had different ones.

15            Q.      Okay.

16                    Any others that you can recall?

17            A.      Shareese Jones, Leticia Burgess, Stasha

18     Smith, Angela Waldren, Sydney Fredericks, Simone -.
19                         THE WITNESS:       May I use the bathroom

20     shortly?

21                         ATTORNEY ROMANO:        Sure.    You can go

22     right now.      We’ll take a break.

23                         THE WITNESS:       Thank you.

24                                      ---

25     (WHEREUPON, A SHORT BREAK WAS TAKEN.)




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 48 of 212



                                                                         47
 1                                      ---

 2                          ATTORNEY ROMANO:       Okay.

 3                          Are you ready to go back?

 4                          THE WITNESS:      Yeah.

 5                          ATTORNEY ROMANO:       All right.

 6                          We’ll go back on the record.

 7     BY ATTORNEY ROMANO:

 8             Q.     You were telling me about the cellmates

 9     that you had back in your 2015 to `17 incarceration

10     at SCI-Muncy.        Are there any other cellmates you can

11     recall?

12             A.     No, I don't think.

13             Q.     Okay.

14                    Do you know who your counselor was during

15     that incarceration?

16             A.     Every block I moved to had a different

17     counselor.

18             Q.     Okay.
19                    What blocks did you live on?

20             A.     M Unit, J Unit, BV, no.          Yeah, BV and E

21     Unit.

22             Q.     Okay.

23                    Do you remember any of the counselor’s

24     names?

25             A.     No.




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 49 of 212



                                                                         48
 1             Q.     At the time that you say you were injured

 2     in 2015 do you know what unit you were living on at

 3     that point in time?

 4             A.     BV.

 5             Q.     Do you recall who your counselor was

 6     then?

 7             A.     A chubby guy.       Mr. Warner.      W, Mr.

 8     Warner.

 9             Q.     Okay.

10                    Do you know who your unit manager was on

11     BV?

12             A.     Stevens, Mr. Stevens.

13             Q.     Is that the same Stevens you referenced

14     on your first incarceration?

15             A.     Yes.

16             Q.     Okay.

17                    Do you know how long after your injury it

18     was before you were moved off of BV unit?               I mean,
19     was it a matter of days, weeks, months, anything you

20     can remember?

21             A.     No, I don’t recall.         Shortly after, but I

22     don’t remember the timeframe.

23             Q.     Okay.

24                    Do you know why you were moved?

25             A.     Because it was a kitchen block.




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 50 of 212



                                                                         49
 1             Q.     What do you mean it was a kitchen block?

 2             A.     Like the CK workers are more found to be

 3     housed on that block.

 4             Q.     Oh, okay.

 5             A.     Because it’s closer to the CK kitchen.

 6             Q.     When you say CK you mean the central

 7     kitchen?

 8             A.     Yes, ma'am.

 9             Q.     And I guess I didn’t ask this.            What’s

10     the - the purpose or the function of central kitchen

11     at SCI-Muncy?

12             A.     To feed the inmates and employees.

13             Q.     Okay.    Okay.

14                    So your worked in the central kitchen

15     again your second time?

16             A.     Yes.

17             Q.     Okay.

18                    Did you request that position when you
19     started there or when you came back?

20             A.     Yes.

21             Q.     Did - your job duties the second time,

22     were they any different than they were the first

23     time?

24             A.     No.

25             Q.     Okay.




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 51 of 212



                                                                              50
 1                    What did you 0 or what hours were you

 2     working in the central kitchen at that time?                Did

 3     they - were they still swing shifts or was there a

 4     set time?

 5            A.      During what time, ma’am?

 6            Q.      Back in 2015?

 7            A.      I think I did morning and swing shift.

 8            Q.      Okay.

 9                    What were the hours for morning shift?

10            A.      6:00 a.m. to 1:00.

11            Q.      Okay.

12                    Who worked in the kitchen with you?                Do

13     you remember any of the other inmates during your

14     second incarceration?

15            A.      For the morning shift or the swing shift?

16            Q.      Let’s do the morning shift.

17            A.      Felicia Dawson, Kristen - Christy

18     Crabtree, Ms. Ivory.         I don’t know her last name.
19     No, I don’t remember.

20            Q.      Okay.

21                    Who was your supervisor in the central

22     kitchen during the second incarceration?

23            A.      In the morning?

24            Q.      Yes.

25            A.      Mr. Wheeler.




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 52 of 212



                                                                         51
 1            Q.      Okay.

 2                    And who was your supervisor on the swing

 3     shift?

 4            A.      Mr. Wheeler.

 5            Q.      Okay.

 6                    And what were - tell me the hours for

 7     swing shift.

 8            A.      1:00 p.m. to 7:00.

 9            Q.      How often did you work morning shift

10     versus swing shift?

11            A.      Like during my 2015 to 2017 stay there, I

12     worked morning shift before, and then I worked swing

13     shift too.      But it wasn’t like one day I worked 5:00

14     a.m. the next day I worked swing.             It was like one 0

15     probably for three months I worked for morning shift

16     and then -.

17            Q.      Understood.

18                    At the time that you were injured, what
19     shift were you working?

20            A.      Swing shift.

21            Q.      Okay.

22                    When you came back to SCI-Muncy in July

23     of 2015, were you again given a copy of an Inmate

24     Handbook?

25            A.      Yes.




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 53 of 212



                                                                         52
 1            Q.      Were you give copies of any other

 2     Department of Corrections' policies?

 3            A.      No.

 4            Q.      Did you again have access to the Law

 5     Library?

 6            A.      Yes.

 7            Q.      Were you given any instruction regarding

 8     where policies - where you could review copies of

 9     policies?

10            A.      No.

11            Q.      Were you aware that there were copies of

12     policies on the housing units?

13            A.      No, ma'am.

14            Q.      Do you know what your inmate number was

15     your second time at SCI-Muncy?

16            A.      It was the same number because I was

17     paroled.

18            Q.      Okay.
19                    Other than the injury to your arm that

20     we’re here about today, did you suffer any other

21     injuries while you were at SCI-Muncy the second time?

22            A.      No, ma'am.

23            Q.      How long after you came back to SCI-Muncy

24     in July of 2015 was it before you started working in

25     the kitchen?




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 54 of 212



                                                                          53
 1            A.      Probably like three weeks later.

 2            Q.      You said that you requested that job.

 3     How did you do that?

 4            A.      Well, Normita Jackson and some of the

 5     girls worked in the kitchen, and they said to ask

 6     Wheeler, to write a request to Wheeler and see if he

 7     could pull me for the kitchen.

 8            Q.      When you say write a request, do you mean

 9     a Request to Staff slip?

10            A.      Yes.

11            Q.      How - where did you get those forms?

12            A.      In the front.       Either the COs going to

13     give them to you or one of the inmates.               If you ask

14     one of the inmates, they’ll have extra to give them

15     to you.

16            Q.      How did you know about Request to Staff

17     slips?

18            A.      The - Felicia Dawson told me, like this
19     how you fill it out and who to send it to, to get a

20     job, to employment.

21            Q.      Did you work any jobs at SCI-Muncy in

22     2015 before you went to the central kitchen?

23            A.      No.

24            Q.      While working in the central kitchen in

25     SCI-Muncy in 2015, did you have any supervisors other




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 55 of 212



                                                                         54
 1     than Mr. Rein or Mr. Wheeler?

 2             A.     Yes, Mr. Schaeffer.

 3             Q.     When was Mr. Schaeffer your supervisor?

 4             A.     I don’t what - when he got promoted, but

 5     sometime during when I was working in the kitchen.

 6             Q.     Okay.

 7                    Was he your supervisor only on a specific

 8     shift?

 9             A.     I think out of one day he was there with

10     us.

11             Q.     Okay.

12                    So he didn’t replace Mr. Rein or Mr.

13     Wheeler?

14             A.     No.

15             Q.     He was in addition to them?

16             A.     Yeah.    He just got a promotion, I guess.

17             Q.     Okay.

18                    Do you know what any of their job titles
19     were?

20             A.     No.

21             Q.     Okay.

22             A.     I just knew they were supervisors.

23             Q.     Okay.

24                    What - as a supervisor -

25             A.     Uh-huh (yes).




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 56 of 212



                                                                         55
 1            Q.      - what was their role with respect to

 2     you?

 3            A.      To oversee everything went well in the

 4     kitchen.

 5            Q.      Were they there with you while you worked

 6     in the kitchen?

 7            A.      Yes.

 8            Q.      Could you go to them if there was a

 9     problem with your work?

10            A.      Yes.

11            Q.      In 2015 when you went back to work in the

12     kitchen, were you given any sort of orientation or

13     instruction as to how to do the job?

14            A.      No.

15            Q.      Were there corrections officers in the

16     kitchen as well while you were working there?

17            A.      Blue shirts.

18            Q.      How many?
19            A.      Probably four.

20            Q.      Was it typically, you know, you would see

21     the same people repeatedly, same corrections officers

22     or did it vary all the time?

23            A.      No, the same ones.

24            Q.      Okay.

25                    Who would you see?        Let’s talk about




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 57 of 212



                                                                           56
 1     morning shift first.         Who would you see?

 2            A.      Mr. Burrows, Jordan.

 3            Q.      I’m sorry.      Mr. Burrows?

 4            A.      Mr. Burrows, Mr. Jordan, a little lady I

 5     don’t her name we call her little lady, Ms. Lyles.                  I

 6     think her name Ms. Lyles, but -.

 7            Q.      Okay.

 8            A.      That’d be all.

 9            Q.      Okay.

10                    What about on swing shift?

11            A.      Ms. Keister and Mr. Tuan -

12            Q.      I’m sorry what’s the -?

13            A.      Tuan.

14            Q.      Tuan?

15            A.      Uh-huh (yes).

16            Q.      Okay.

17            A.      Mr. Burrows, Ms. Anthony and there was

18     some little lady that stood in there, but I don’t
19     know her name.

20            Q.      Okay.

21                    What, what would the COs be doing in the

22     kitchen while you were working?

23            A.      The blue shirts are - oh, excuse me.               The

24     blue shirts are also assigned to - like if there’s

25     people working in the front there’s a blue shirt




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 58 of 212



                                                                         57
 1     overseeing them.       There’s a blue shirt that’s like

 2     cooking with the other inmates on cooking area and

 3     prep area.      And there’s a CO that’s in the back with

 4     the inmates in the employee lounge.

 5            Q.      With inmates in what?

 6            A.      There’s another blue shirt that be in the

 7     back of the gate with the employees -

 8            Q.      Okay.

 9            A.      - in the - like in the employee lounge

10     instead of the inmates.

11            Q.      Okay.

12                    Where would the fourth one be at?

13            A.      In the office.

14            Q.      Okay.

15            A.      Just floating around, you know.

16            Q.      When you say the front, what do you mean?

17            A.      The front where the - we put bread,

18     sugar, ketchup, whatever we might be eating, whatever
19     condiments we need for the day, it goes on a tray.

20     We add additional butter and bread and it’d be like a

21     line assembly.       One person would put meat on, the

22     cheese, the eggs or whatever is for the menu, and

23     then we like hand it down and there’s one person

24     that’s in the window and would push the trays out the

25     window for the people that’s coming through the meal




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 59 of 212



                                                                         58
 1     line.

 2             Q.     Okay.

 3                    So the front is where the meal trays are

 4     prepped and then served?

 5             A.     Yes.

 6             Q.     Okay.

 7                    Then where is the cooking area/prep area

 8     that you described?

 9             A.     The cooking area is right beside the

10     dishwasher so it’s like the front window would be

11     like right here (indicates) and then it’d be like

12     probably like six feet - no.           Probably like 20 feet

13     away there will be the cook area and it just contains

14     like three big pots, a counter.            That’s it.

15             Q.     And as you’re gesturing talking about it

16     you sort of indicating the central kitchen area would

17     be back and to the left from the -

18             A.     Yeah.
19             Q.     - from the front area.

20             A.     Yes.

21             Q.     Okay.

22                    Is this all one big room or are there

23     walls separating the front area from the prep area?

24             A.     One big room.

25             Q.     Then you talked about a blue shirt being




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 60 of 212



                                                                         59
 1     in the back with the inmates or the employee lounge.

 2     Where would those areas be?

 3            A.      Well, you’ve got to go through a gate and

 4     basically only the blue shirts have the key to the

 5     gate, and there’s probably three inmates working back

 6     there.      One’s in the hallway bagging up, let’s say,

 7     like diabetic bags, pregnancy bags -

 8            Q.      Uh-huh (yes).

 9            A.      - and then there’s two that’s working

10     serving the COs.       So a blue shirt is just overseeing

11     that, you know, all the employees are happy in the

12     kitchen and back.

13            Q.      Did the COs provide you with any

14     instruction regarding your work?

15            A.      Yes.

16            Q.      They did.

17            A.      As in like where we're positioned for the

18     day.
19            Q.      Or how to do your job?

20            A.      No.

21            Q.      Okay.

22                    Did you work on the dishwasher during the

23     second incarceration?

24            A.      Yes.

25            Q.      Okay.




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 61 of 212



                                                                         60
 1                    Were you doing the same things as you

 2     described the first time, the emptying the buckets

 3     and scrubbing out the inside?

 4            A.      Yes.

 5            Q.      Okay.

 6                    Was the condition of the dishwasher

 7     itself any different when you returned in 2015 than

 8     it was when you left in 2013 or was it the same?

 9            A.      It was the same.

10            Q.      Was the screwdriver still being used to

11     open the door?

12            A.      Yes.

13            Q.      Where would you get the screwdriver

14     during the second time?

15            A.      The cook’s safety cabinet.

16            Q.      Once the door was opened, was a

17     screwdriver needed for anything else in 2015?

18            A.      No.
19            Q.      All right.

20                    Let’s talk about your injury.            Do you

21     know the date that you got injured?

22            A.      I believe October 6th, 2015.

23            Q.      Okay.

24                    Do you know what shift you were working

25     in the kitchen that day?




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 62 of 212



                                                                         61
 1            A.      Swing.

 2            Q.      So that would have been 1:00 p.m. to 7:00

 3     p.m. shift?

 4            A.      Yes.

 5            Q.      Okay.

 6                    Do you know who your supervisor was that

 7     day?

 8            A.      I just remember seeing Schaeffer there.

 9            Q.      Okay.

10                    Do you recall what blue shirts were on

11     duty during that shift?

12            A.      Ms. Anthony, Mr. Tuan.          I don’t remember

13     nobody else.

14            Q.      Okay.

15                    Do you remember where Ms. Anthony was

16     stationed?

17            A.      She was on the cook side.

18            Q.      Okay.
19                    And what about Mr. Tuan?

20            A.      He was just leaning on the desk.

21            Q,      Okay.

22                    Am I correct there were other corrections

23     officers there, you just don’t remember who they are?

24            A.      Yes.

25            Q.      Okay.




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 63 of 212



                                                                         62
 1                    And would there have been four total like

 2     you described before?

 3             A.     Yeah, there’s four.         There is normally

 4     four there.

 5             Q.     Do you recall who the other inmates were

 6     working with you on that swing shift on October 6th,

 7     2015?

 8             A.     Yes.

 9             Q.     Who were they?

10             A.     Ayisha Brown, Katia Taylor, Normita

11     Jackson, Desiree Johnson, Jamika Williams.

12             Q.     Okay.

13                    Looking at your Answers to

14     Interrogatories, it says any people present in the

15     kitchen.     It says Mr. Antoine and it says not sure of

16     spelling.     Is Mr. Antoine the same as Mr. Tuan that

17     we talked about?

18             A.     Yes.
19             Q.     Okay.

20                    And you don’t know how his name is

21     spelled?

22             A.     No.

23             Q.     Okay.

24                    Can you describe him for me?

25             A.     Antoine?




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 64 of 212



                                                                         63
 1            Q.      Yes.

 2            A.      He’s black.      He’s like six one.        He’s

 3     like 500 pounds.

 4            Q.      Okay.

 5                    Bald, hair, glasses, anything else that

 6     helps identify him?

 7            A.      Short haircut, no glasses, brown eyes.

 8            Q.      Okay.

 9                    We should be able to track him down.

10                    Okay.

11                    Where was Ayisha Brown working in the

12     kitchen that day?

13            A.      Cafeteria.      In the inside where they eat

14     at -

15            Q.      Okay.

16            A.      - like the chow hall.

17            Q.      Okay.

18            A.      Inside the chow hall.
19                    Where was Katia Taylor working?

20            A.      In the back.

21            Q.      Where was Normita Jackson working?

22            A.      Dishwasher.

23            Q.      Where was Desiree Johnson working?

24            A.      Dishwasher.

25            Q.      And where was Jamika Williams working?




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 65 of 212



                                                                         64
 1            A.      He was working in the chow hall - she was

 2     working chow hall.

 3            Q.      Okay.

 4                    Where were you working?

 5            A.      Dishwasher.

 6            Q.      Okay.

 7                    You talked about different people being

 8     in different locations along the dishwasher.                Where -

 9     between you and Ms. Johnson and Ms. Jackson, where

10     were you each stationed?

11            A.      Can I say one more thing?

12            Q.      Yeah.

13            A.      There was one more person that was that

14     was doing dishwasher with me.           Her name was Latasha

15     Sorano.

16            Q.      Okay.

17                    Where were each of you stationed along

18     the dishwasher?
19                    Normita and Des - I don’t know where they

20     was at during my incident.

21            Q.      Okay.

22            A.      But I know that was working in CK.

23            Q.      Okay.

24                    So you said that this would have been

25     swing shift starting at 1:00 p.m.             Do you recall what




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 66 of 212



                                                                             65
 1     you had done earlier that day before you went to

 2     work?

 3             A.     No.

 4             Q.     Do you remember the day anything out of

 5     your normal routine happening?

 6             A.     No.

 7             Q.     Okay.

 8                    Were you having any problems with your

 9     right arm before you went to work at 1:00 p.m. on

10     October 6th, 2015?

11             A.     No.

12             Q.     Had you been treated in the medical

13     Department for symptoms with your right arm prior to

14     going to work at 1:00 p.m. on October 6th, 2015?

15             A.     I don’t remember.

16             Q.     Okay.

17                    How long after you started your shift at

18     one o'clock was it before you were injured?
19             A.     I would say 1:00 count clear, so we’re

20     just coming in from morning shift being there.                    So we

21     had to have been clearing the machine out so probably

22     within 30 or an hour of me being there.

23             Q.     Okay.

24                    Tell me about that.         When you would come

25     on at 1:00 p.m. what was the first thing you guys




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 67 of 212



                                                                         66
 1     would do when you came into central kitchen?

 2            A.      We would - everybody would - everybody

 3     had to sit in the chow hall and wait 'til everybody

 4     gets there so they could take attendance and see

 5     who’s there and who’s at program and who went

 6     anywhere.     And then after they get their count, they

 7     say go ahead.

 8                    We all go to our positions and if there’s

 9     like cups, dishes that the first shift didn’t get to

10     run through yet because they call count clear on

11     their shift so they had to hurry up and get back to

12     their shift, their housing units.

13                    We would just clean up everything as if

14     we was cleaning for the night.            Just so we could

15     start dinner -

16            Q.      Okay.

17            A.      - the next eatery.

18            Q.      Was that normal that there would be
19     dishes left to be cleaned from first shift?

20                    Yes?

21            A.      Yes.

22            Q.      Okay.

23                    Was it normal when you worked morning

24     shift that you guys would have dishes left as well -

25            A.      Yes.




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 68 of 212



                                                                             67
 1            Q.      - for the afternoon shift?

 2                    Okay.

 3                         THE WITNESS:       But I’m sorry you guys.

 4                         ATTORNEY ROMANO:        That’s okay.

 5                         THE WITNESS:       I have to use the

 6     bathroom.

 7                         ATTORNEY ROMANO: Absolutely.

 8                         THE WITNESS:       I drank coffee.       I’m so

 9     sorry.

10                                      ---

11     (WHEREUPON, A SHORT BREAK WAS TAKEN.)

12                                      ---

13     BY ATTORNEY ROMANO:

14            Q.      Okay.

15                    So I think what I was starting to talk

16     about how long after you got on shift were you

17     injured.     And I think what you started to tell me is

18     that you were cleaning up from first shift so you
19     think it was probably the first like 30 to 60

20     minutes.     That’s what you said?         I don’t want to put

21     words in your mouth?

22            A.      Between - hold on a minute.

23            Q.      Sure.

24            A.      In the first hour within an hour and a

25     half of me being there.




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 69 of 212



                                                                         68
 1            Q.      Okay.

 2                    Can you walk me through what you

 3     remember, what you were doing and how you were

 4     injured?

 5            A.      There was a bin of soda pitchers so we

 6     had just got done - Ayisha Brown was doing the soda

 7     pitchers under the window so we can put them on cart

 8     so that we can run them through the dishwasher.

 9                    So we helped the CK out there in the

10     cafeteria run their dishwasher, their dishes.                So

11     basically it was like doing all the scraps.                Like

12     things that was just laying around we had to also run

13     them too.     So after we got done wash - running

14     everything that was in the kitchen that needed

15     cleaned as far as for the dishwasher to clean it, we

16     did.     We was about to let the 0 well, we did let the

17     machine drain to clean the machine out.

18            Q.      Was it normal to clean the shift - or I’m
19     sorry to clean the dishwasher out in the middle of a

20     shift?

21            A.      Yes.

22            Q.      How many times a shift would you let it

23     drain to clean it?

24            A.      When we first got there if there was - if

25     there was dishes still around and if they needed us




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 70 of 212



                                                                              69
 1     to run the dishes before and then after guaranteed.

 2     But sometimes we wouldn’t have to, but most of the

 3     time before and after.

 4             Q.     Before and after what?

 5             A.     Like our shift.       Before like every - when

 6     we first got there at 1:00 we’re washing dishes that

 7     belonged to morning shift.           Okay.

 8                    So once we get morning shift dishes out

 9     of the way.      We turn the machine off, break it down,

10     clean it out then turn it back on, let if recycle.

11     And we wait until it’s our turn.             Now the whole DOC

12     SCI-Muncy’s coming for chow.           They're coming for

13     their meal, so now - you know, dinner is our

14     responsibility, but we also sometimes have to wash

15     lunch if it’s left over.          So we break the machine

16     down at least twice while we’re there.

17             Q.     Okay.

18                    What about at the end of your shift?               Do
19     you clean it again?

20             A.     After the main line, after dinner is done

21     we clean it.      That’s the second time we clean it.

22             Q.     Okay.

23                    What time is lunch served at SCI-Muncy in

24     2015?

25             A.     Roughly begin at like 11:00, between




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 71 of 212



                                                                         70
 1     11:30, between 11:00, 11:30.

 2            Q.      Okay.

 3                    And what time does lunch end?

 4            A.      Before the 12:30 count.

 5            Q.      Okay.

 6                    What time is dinner served?

 7            A.      After the 5:00 count clear.

 8            Q.      And what time does dinner end?

 9            A.      Roughly 45 or an hour after.

10            Q.      Okay.

11                    When you would work morning shift, would

12     you clean the dishwasher at the end of that shift?

13            A.      If we volunteered to stay after one

14     o'clock, one o'clock count clear.

15            Q.      How many times was the dishwasher cleaned

16     on morning shift?

17            A.      One, hopefully.

18                         ATTORNEY ROMANO:        I’m sorry.     Could we
19     go off the record for one second?

20                                      ---

21     (WHEREUPON, AN OFF RECORD DISCUSSION WAS HELD.)

22                                      ---

23     BY ATTORNEY ROMANO:

24            Q.      Okay.

25                    I was asking you about how many times the




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 72 of 212



                                                                         71
 1     dishwasher was cleaned on morning shift.

 2            A.      One sometimes.

 3            Q.      Okay.

 4                    When?

 5            A.      During 12:30 and one o'clock, whoever

 6     volunteers to stay back to clean it.

 7            Q.      Okay.

 8                    On October 6th of 2015, did anyone stay

 9     back from morning shift to clean?

10            A.      I mean, I don’t know if they stayed back.

11     I’m pretty sure some people stayed back, but -.

12            Q.      Do you remember anybody that had stayed

13     over from morning shift that day?

14            A.      Uh-uh (no).

15            Q.      No?     Okay.

16                    You talked about the dishwasher door and

17     you tried to give us a rough idea of the size

18     indicating the pictures up on the wall here.
19            Q.      How heavy was it?        Could you lift it up

20     with one hand?

21            A.      I don’t know.       I never tried to do it.

22            Q.      What do you mean, you never tried to do

23     it.   When you opened the door, -

24            A.      Uh-huh (yes).

25            Q.      - could you open it with one hand or did




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 73 of 212



                                                                         72
 1     you have to use two?

 2             A.     Oh, like slide the door open?

 3             Q.     Yes.

 4             A.     Yes.    I slide, could slide it with one

 5     hand.

 6             Q.     Okay.

 7                    Did it slide easily or did you have to

 8     use force?

 9             A.     You have to use a little force to get it

10     up.

11             Q.     Okay.

12                    But not so much that you need two hands?

13             A.     Yeah.

14             Q.     Correct?

15             A.     Yeah, that’s correct.

16             Q.     Okay.    Okay.

17                    So walk me through October 6th, 2015.

18     You get to the central kitchen.            Walk me through what
19     you’re doing until the point where you get injured.

20             A.     So we have all the buckets back there.

21     There’s yellow barrels with cups in it, thrown in

22     with orange silverware.          We’re like getting the racks

23     to put everything in the order that where it goes.

24     Like the cups we’re putting in a cup rack to send

25     through.     The dishes, we’re putting them on flats to




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 74 of 212



                                                                                73
 1     send them through.        We’re collecting the central

 2     kitchen, the chow hall area we’re collecting their

 3     pitchers because there’s a pitcher of water that go

 4     on every table in the chow hall.            So we’re running

 5     pitchers also.

 6                    Then we’re done me and Stasha are ready

 7     to break the machine down and clean the buckets out.

 8     So she’s cleaning the, the disk, like the disk frame

 9     up there where the dishes come through the window at.

10     She’s cleaning that surface off and the walls with

11     the scrubby.

12            Q.      I’m sorry.      Who did you say that was?

13            A.      Stasha Sorano.

14            Q.      Okay.

15                    Thank you.

16            A.      Uh huh (yes).       And I’m opening all the

17     doors so I can get ready to drain the machine.                    So I

18     already hit the hook off the machine to drain it.
19     There’s like a little leverage.            Like when you look

20     inside the machine that the second door is open, or

21     the first one.       There’s going to be like a little

22     leverage you hit down and that’s what let’s all the

23     water out, go out of the machine.

24                    So we already did that part.           I was

25     taking the bucket - I already took the first bucket




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 75 of 212



                                                                         74
 1     out of the first machine.          I was taking the second

 2     bucket out and I reached in like the whole body and

 3     because there was like stuff - there was like

 4     silverware on the bottom of the machine.

 5                    So I like went to go get the stuff with

 6     my left hand, the loose knives and stuff and I was

 7     coming up sort of like this (indicates).               With my

 8     right hand, I grabbed the bucket to get the bucket

 9     and I guess like from my hand like leaning on the

10     door, and the door not - I wasn’t leaning on the door

11     per se, but like one side of the machine and I guess

12     I gave it like a little shift and then the door just

13     came slamming down on my forearm.

14            Q.      Okay.

15                    We’re going to break down here a little

16     bit.

17            A.      Uh-huh (yes).

18            Q.      You said you’d already taken the first
19     bucket out.

20            A.      Uh-huh (yes).

21            Q.      Okay.    That was a yes?

22            A.      Yes.    I’m sorry.

23            Q.      Okay.

24                    What had you done with the first bucket

25     in?    Had you already gone and cleaned it out or did




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 76 of 212



                                                                         75
 1     you just take it out of the machine?

 2             A.     Pardon me.      I took it out of the machine

 3     and dumped into the big barrel of trash and got like

 4     the loose silverware out of it because Wheeler makes

 5     a big deal of that.

 6                    So I was taking the silverware out and

 7     putting the loose things that was in the machine we

 8     had like a little that we was putting it in so later

 9     on when the machine ran we could just send it on

10     down.    But I was emptying the first bucket out, and I

11     sat it over there so Stasha could spray it and get

12     ready to sit back in the machine once I was I done

13     cleaning it.

14                    So that’s when it happened when I was

15     working on the second bucket.

16             Q.     Okay.

17                    You said that you leaned your - I think

18     you said something about your body in the machine and
19     I’ve having trouble picturing this.             Are you down?

20     Are you standing up or are you sitting down?

21             A.     I’m standing - standing up and I’m just

22     briefly like leaning over.           More leaning over with my

23     left side of my body so I can like reach everything

24     that’s on the bottom of the machine.

25             Q.     This door, how high off the floor would




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 77 of 212



                                                                               76
 1     the bottom of this door be when it’s shut?

 2            A.      It’s like a - the door is like on some

 3     kind of base.        So like this is the base (indicates)

 4     and then the base kind of like sticks and - some kind

 5     of big motor thing that’s underneath.              But on the

 6     base, the door is like probably this high (indicates)

 7     and then it starts the door.           It comes up.      But the

 8     door is like onto the machine, attached to the

 9     machine, but there’s like a base that’s like this

10     high up, that when you look inside the door that’s

11     where the lever, the leverage is at to run the

12     machine.

13            Q.      How - I’m sorry to interrupt you.             How

14     far off the floor.        Maybe I’ll do it this way?              How

15     tall are you?

16            A.      I’m five, four.

17            Q.      Okay.

18                    To open the dishwasher door would you
19     have to bend over?

20            A.      No.

21            Q.      Okay.

22                    Would your arm - where your arm be if you

23     started to open the door if you’re standing straight

24     up, straight in front of you -

25            A.      Straight up.




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 78 of 212



                                                                           77
 1            Q.      - down?

 2            A.      Just like 20 degrees from in front of me.

 3            Q.      Okay.

 4                    And how high up?        Did you have to raise

 5     your arm over your head to open it up?

 6            A.      Yeah.     Yeah.

 7            Q.      Okay.

 8                    Could you still reach to touch the door

 9     when you got it fully opened or did you need some

10     sort of a ladder or stool?

11            A.      No.     The door would stay open.         The door

12     would lean - the door would stay open because of the

13     latch.

14            Q.      Okay.

15            A.      I wouldn’t be able to reach the whole

16     door, but me just lifting the door just to get it all

17     the way to be able to hold itself up.              I would just

18     have to extend my hand outwards.
19            Q.      And then could you still reach to then

20     close it again -

21            A.      Yes.

22            Q.      - while standing flat footed?

23            A.      Yes.

24            Q.      Okay.

25                    How did you - were you the one who opened




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 79 of 212



                                                                         78
 1     up that middle on October 6th, 2015?

 2            A.      No.

 3            Q.      Who opened the door to the dishwasher?

 4            A.      Stasha.

 5            Q.      Did you see her do it?

 6            A.      Yeah.

 7            Q.      Did she use a screwdriver?

 8            A.      Yes.

 9            Q.      Do you know who she got it from?

10            A.      I believe Tuan.

11            Q.      Did she only use the screwdriver while

12     she was opening the door?

13            A.      Yes.

14            Q.      Okay.

15                    So when you get to the dishwasher to

16     empty the buckets, the door’s already open?

17            A.      Yes.

18            Q.      Okay.
19                    Where’s the screwdriver at this point?

20            A.      I believe she had given it back to a blue

21     shirt.

22            Q.      Okay.

23            A.      Because we was both like right there

24     getting the - but she just happened to give her I.D.

25     to get the screwdriver.          We both walked over, she




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 80 of 212



                                                                          79
 1     popped because we just happened to be having a little

 2     conversation you know, while we was in the mix of it,

 3     but -.

 4            Q.      And to get the screwdriver - you just

 5     said something important.          You have to provide an

 6     I.D. to a staff member to get the screwdriver.

 7                    Right?

 8            A.      Uh-huh (yes).

 9            Q.      Yes?

10            A.      Seven out of ten.

11            Q.      Understood.

12                    So you emptied out these first buckets,

13     you gave them to Stasha to go ahead and spray out.

14     So you go back in and said that you were - your body

15     was in the machine and that’s what I wasn’t

16     understanding.        Can you explain that to me a little

17     bit?

18            A.      May I - excuse me - I just hope I don’t
19     trip you.

20            Q.      Yes, absolutely.

21            A.      So the machine door is up.           So it’s like

22     the bottom of the machine would be like levered right

23     here (indicates).        So I’m like inside the machine

24     sideways on my left side more getting the things

25     that’s on the bottom of the dishwasher or like the




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 81 of 212



                                                                              80
 1     sides.      You know, things that’s not inside the

 2     bucket, things that we have to pull out anyway.                   So

 3     I’m getting those things and then I must have like

 4     when I went to go grab the right - the bucket that’s

 5     in the middle, when I let the latches go, I went to

 6     go grab the bucket, and I was like pushing my body my

 7     weight up and that’s when the door just came down.

 8            Q.      Okay.

 9                    When you went to push your weight up,

10     what did you push on?

11            A.      The frame of the dishwasher.

12            Q.      Side frame using your left arm?

13            A.      Yes.

14            Q.      Okay.

15                    The way you were just describing, I want

16     to make sure the record’s clear when we read it.

17            A.      Uh-huh (yes).

18            Q.      You were showing that you lift up the
19     door in front of you above your head.              But then you

20     have to like lean in and down as if you were reaching

21     into like a chest freezer.

22            A.      To move the bucket?

23            Q.      To get the bucket.        It’s not straight in

24     front of you when you look in the door?

25            A.      No.




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 82 of 212



                                                                         81
 1            Q.      Right?     It’s down?

 2            A.      It’s down.

 3            Q.      Okay.

 4                    Could you reach down to the bucket

 5     without using any sort of a stepstool or ladder?

 6            A.      Yes.

 7            Q.      You could reach the bucket while your

 8     feet were still flat on the floor?

 9            A.      Yes.

10            Q.      Okay.

11                    Short girl problems.         I know what’s it

12     like to lean over a machine and your feet are

13     dangling.

14                    Okay.

15                    So how much of your body, when you’re

16     saying it’s in the machine, you’re leaning over, but

17     you’re not actually in the machine?

18            A.      No, no.
19            Q.      Okay.

20                    So you lean over to get the bucket and as

21     you’re coming up you shift your left arm on the

22     outside of the machine?          Is that right?       On what

23     would be the side of the door area?

24                    Correct?

25                    And you pushed, sort of pushed your




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 83 of 212



                                                                          82
 1     weight back up to stand up?           Is that right?

 2            A.      Yeah, yes.

 3            Q.      Okay.

 4                    At what point did the door fall?

 5            A.      The bucket got caught.          The bucket got

 6     caught a little bit so I guess when I went to go lean

 7     my body up - if I would have pulled it straight out

 8     it would have came out, but because I hit it from - I

 9     tried to pull it I guess from an angle to come out.

10     It was stuck.       So when I shook it like to grab the -

11     I don’t know what the - like the bucket was inside.

12     I went to go reach with it with my right hand.

13                    So I’m pulling like leaning up off of the

14     dishwasher like talking to Stasha and like more

15     engrossed we was talking and I’m like, yeah, talking

16     and I grabbed the bucket.          I didn’t grab it straight

17     up.   I grabbed it like to come out this way so the,

18     the rim around it had got stuck to the hole.                There’s
19     like little holes all in the bucket.              The metal part

20     had got stuck to the hole.           So when I went to like

21     jam - pull it with my right hand really hard the

22     machine door shifted and came down.

23            Q.      Okay.

24                    You were using your right hand to grab

25     the bucket?




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 84 of 212



                                                                           83
 1                    Correct.

 2            A.      Yes.

 3            Q.      Were you pulling your bucket at the same

 4     time that you had your left hand on the outside of

 5     the machine?

 6            A.      No.

 7            Q.      No.     Okay.

 8                    What were you doing when you put your

 9     left arm on the machine?

10            A.      I used the left side of the machine to

11     like when I was further down in the machine just to

12     like pull my body up so I can get like a better

13     standing on my feet because I was like a little

14     uneven in there like trying to get things.               All

15     wobbly so once I got everything and I was throwing

16     it, I threw it in the bin.           And then like I went,

17     that’s when my hand, my left hand was free.                It was

18     on the dishwasher, but I wasn’t like pressing on it.
19     I don’t think I was pressing on it.             But then I went

20     to go grab the bucket.

21            Q.      Okay.

22                    I just want to clarify one thing you said

23     before.     When you stand - stood up and were

24     demonstrating that for us you said the bottom of the

25     dishwasher and you indicated on your body.               You were




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 85 of 212



                                                                         84
 1     sort of indicating about your hip area.               Is that

 2     about right?

 3             A.     Yeah, just like probably like my belly

 4     button area.

 5             Q.     Okay.

 6                    So tell me what happened when the door

 7     fell?

 8             A.     The door fell.

 9             Q.     And so let me clarify.          When we say fell,

10     it closed?

11             A.     Yeah, it closed.

12             Q.     Okay.

13             A.     Like the door slammed down.

14             Q.     Okay.

15             A.     Once it closed I like - I grabbed my arm.

16     Well, I grabbed the door with my left hand and was

17     like trying to pull, push it up.            So once I pushed it

18     up I like went to Stasha and was like crying and
19     telling her that the freaking door just fell on my

20     freaking arm.       And she came over to where I was at -

21     well, where I was positioned at.

22             Q.     Where on your arm did it hit you?

23             A.     It hit me like right - the crease of my

24     forearm.     It hit me like right here (indicates).

25             Q.     Okay.




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 86 of 212



                                                                         85
 1                    You’re wearing a brace on your right arm

 2     today.

 3            A.      Yes.

 4            Q.      Can you show me on your left arm just so

 5     I can get a better picture?           Like in your elbow area

 6     or below that?

 7            A.      Like right - okay.        So the crease of my

 8     arm is right here.        It hit me like a little above it

 9     because it felt like a -.

10            Q.      What do you mean when say the crease of

11     your arm?     Where your elbow bends?

12            A.      Yeah.    Okay.

13                    Where the elbow bends -

14            Q.      Uh-huh (yes).

15            A.      - like a little above it.

16            Q.      A little above it?

17            A.      Yeah.

18                         ATTORNEY TOBIN:       So closer to your
19     heart and farther away from your hand?

20                         THE WITNESS:      Yes.

21     BY ATTORNEY ROMANO:

22            Q.      Okay.

23                    Were you able to get the door lifted up

24     pretty quickly?

25            A.      Yes.




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 87 of 212



                                                                                86
 1            Q.      Okay.

 2                    What were you wearing that day?

 3            A.      CK whites, a white short sleeved shirt

 4     and white pants.

 5            Q.      Where the door hit your arm, was it below

 6     your sleeve?

 7            A.      Yes.

 8            Q.      Okay.

 9                    Did you - did you have any sort of a cut

10     or a scratch or anything on your arm.

11            A.      Yes.

12            Q.      Yes?    Can you describe that for me?

13            A.      It was like a bruising, like a bruise.

14     It was bruised and my arm swelled up really bad.

15            Q.      How much did it swell?          Did your sleeve

16     still fit?

17            A.      Well, it was the bottom of my sleeve.

18            Q.      Okay.
19            A.      It was like my, the back of my elbow was

20     really swollen and like the sides were really

21     swollen.

22            Q.      Okay.

23                    So you said after the door closed and you

24     opened you went and told Stasha what happened.                    What

25     did you do next?




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 88 of 212



                                                                         87
 1            A.      I went to the bathroom and was crying.

 2            Q.      Okay.

 3                    What’d you do after that?

 4            A.      And then Stasha went -.

 5            Q.      I’m sorry.      Can I back you up one second?

 6     Before you - to leave to go to the bathroom while

 7     you’re working, do you need to clear that with a

 8     corrections officer or supervisor?

 9                    No?

10            A.      No.

11            Q.      Okay.

12                    So you go to the bathroom.           Then what

13     happens?

14            A.      I go in the bathroom and get myself

15     together because I don’t want everybody to see me

16     crying.     So then I came out and I told Tuan that I

17     just need to - CK door just slammed down on my arm.

18     And he was like, well, you have to go find Schaeffer.
19     And I was like - oh, yeah, then he told me I have to

20     go find Schaeffer.

21            Q.      Okay.

22                    What happened next?

23            A.      Then I went to go look for Schaeffer and

24     then meanwhile me looking for Schaeffer, you know,

25     the inmates are coming up to me like, well, what




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 89 of 212



                                                                         88
 1     happened?     Are you okay?       And I’m like where’s

 2     Schaeffer at, trying to tell Schaeffer that I wanted

 3     to leave to go to medical.           And so Ms. Anthony came

 4     out from around the side and said that I’m not going

 5     nowhere, that I’m always trying to lie and manipulate

 6     to leave the kitchen.         And I told her I’m willing to

 7     come right back.        I just need to go to medical.

 8            Q.      Do you know where Ms. Anthony came from?

 9            A.      She could have been in one of the

10     refrigerators in the back.

11            Q.      Do you know?

12            A.      No.     I don’t actually know for sure.

13            Q.      Okay.

14                    She was not in the dishwasher area when

15     you were actually injured?

16            A.      No.

17            Q.      Okay.

18                    And Mr. Schaeffer wasn’t in the area when
19     you were actually injured?

20            A.      No.

21            Q.      Tell me everything you can remember about

22     that conversation with Ms. Anthony.

23            A.      I remember asking her, me holding my arm.

24     I had ice.      Stasha had got me a bag of ice, and I had

25     the ice on my arm and I remember asking Ms. Anthony




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 90 of 212



                                                                          89
 1     can I please go to medical?           And she was like, no,

 2     you’re not going to medical.           We’re busy in here.        So

 3     I’m like I don’t care.

 4                    I remember we got into a very heated

 5     conversation because I really wanted to go to

 6     medical.     And her perceptive, she just said that I

 7     didn’t want to come back to work.             So I’m - I’m like

 8     I don’t care about that, you know, my freaking arm is

 9     really swollen.        And not one time did she like stop

10     to look at my arm or anything.            She just kept telling

11     me I wasn’t going to medical.

12            Q.      Okay.

13                    What happened after that?

14            A.      Then one of the girls came and telling

15     me, hey, Schaeffer’s back here, Schaeffer’s back here

16     on the back, on the gate where the employees eat at.

17     So Schaeffer was coming through the gate with Katia

18     and I asked Schaeffer - well, I told Schaeffer what
19     happened after he told me to calm down a little bit.

20     I told him what happened and he told me to go wait by

21     the back door, that he was going to send me to

22     medical.

23            Q.      Okay.

24                    What happened next?

25            A.      The he gave me a pass to go to medical.




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 91 of 212



                                                                          90
 1                         THE WITNESS:        And you guys make - but

 2     I really got to go to the bathroom again.

 3                         ATTORNEY ROMANO:        That’s fine.

 4                         THE WITNESS:       I’m sorry.

 5                                      ---

 6     (WHEREUPON, A SHORT BREAK WAS TAKEN.)

 7                                      ---

 8     BY ATTORNEY ROMANO:

 9            Q.      Back on the record.

10                    You had just told me about how Mr.

11     Schaeffer gave you a pass to go to medical.                About

12     how long after the door shut on your arm were you

13     given the pass to go to medical?

14            A.      Within 30 minutes.

15            Q.      Did you go to medical?

16            A.      Yes.

17            Q.      Who did you see?

18            A.      I don’t remember.
19            Q.      Do you know whether it was nurse or a

20     doctor or a physician’s assistant?

21            A.      No, I don’t.      I don’t know their

22     different jobs.

23            Q.      Okay.

24                    What, what did they do for you?

25            A.      She just felt my arm, told me I had




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 92 of 212



                                                                         91
 1     inflammation in my arm, gave me a icepack and told me

 2     to go back to my unit that I had a lay in.

 3            Q.      That you had what?

 4            A.      A lay in.

 5            Q.      Okay.

 6                    What did you tell the person in medical

 7     when you got there?

 8            A.      I told her that the dishwasher door just

 9     came down on my forearm.          She asked me was I okay?        I

10     told her I’m okay.        If there was - wait, did she ask

11     me something?       I forget exactly what she said that

12     day.    But I know that I basically wanted to go back

13     to the kitchen with the girls and she was like no you

14     can’t go back to the kitchen because you have

15     inflammation in your arm.

16            Q.      How many times were you in medical on

17     October 6th, 2015?

18            A.      Once.
19            Q.      Once?    Okay.

20            A.      Well, once that I remember.

21            Q.      Okay.

22                    Just the one time after, right after the

23     injury?

24            A.      Yes.

25            Q.      Okay.




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 93 of 212



                                                                            92
 1                    You said that you wanted to go back to

 2     work.    Was this during that same, this initial visit?

 3             A.     Yes.

 4             Q.     Okay.

 5                    And you said they told you were not going

 6     back to work that day?

 7             A.     Yes.

 8             Q.     Right?     Did they - how did that work at

 9     SCI-Muncy if medical says you can’t go back to work?

10     Do they write some sort of a slip that says you can

11     or when you can go back?

12             A.     I guess they e-mail it to - they call and

13     - because once we get to go down there the - once I

14     was able to go down there Schaeffer either radioed

15     the infirmary or he called the infirmary to let them

16     know that I was coming down.           So once I came down,

17     she was already waiting for me in the hallway.

18                    So when I went down there I seen her, and
19     then I believe she calls Schaeffer and tells him you

20     know, what I say.

21             Q.     How long were you in medical that day?

22             A.     Less than 30 minutes.

23             Q.     You said you were given an icepack?                Were

24     you given any other, anything else?

25             A.     And I believe a Motrin or a Tylenol.




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 94 of 212



                                                                          93
 1            Q.      Okay.

 2                    So what happened after you left medical?

 3            A.      I went to my housing unit and I forget

 4     what CO I had there, but I know later on that day I

 5     wasn’t allowed to go to chow -.

 6            Q.      You were or were not?

 7            A.      I was not allowed?

 8            Q.      Okay.

 9                    Why not?

10            A.      Because of my lay in.

11            Q.      So did the ice help at all?

12            A.      Right then and there, yeah.

13            Q.      What about the pain medicine you were

14     given did that help at all?

15            A.      No.

16            Q.      Okay.

17                    When did you go back to work after that

18     day?
19            A.      I believe it was next day.           I don’t know

20     long the lady left me a lay in for.

21            Q.      Okay.

22                    Were you able to perform your regular job

23     duties when you went back to work?

24            A.      No.

25            Q.      Okay.




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 95 of 212



                                                                           94
 1                    Tell me about that.

 2            A.      I wasn’t able to extend my right arm all

 3     the way out.      So when the dishes came in the window

 4     for me to like dump the trays, the rest of the food

 5     into the trash and before I got the trays to

 6     whoever’s spraying, it hurt it once I grabbed the

 7     tray to like bang it on the top, on the side of the

 8     trash can to get the food off.            I was not.     I wasn’t

 9     able to do it anymore because it really hurt it, the

10     extending, the bending forward thing because to my

11     perspective it was still swollen.

12            Q.      Okay.

13                    I want to make sure I’m clear on - the

14     record is clear on what you were just doing.                When

15     you were talking about shaking the trays and

16     extending your arm, you had your arm just a little

17     bit behind you and you were bending your arm at the

18     elbow and straightening it out?
19                    Is that right?

20            A.      Yes, because that’s how the - like the

21     window right here and the trays just fly through the

22     window.     So we have to grip the end of the tray, hit

23     it on the trash can and then slide to the person

24     who’s spraying them.         You know, it’s some kind of

25     routine going on so we won’t get backed up, so the




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 96 of 212



                                                                         95
 1     window won’t pack all the dishes on there.

 2                    So we grab one of the trays and you have

 3     to like hit it against the trash can so all the food

 4     can come out, hopefully one time so it won’t, so you

 5     can keep going.        So that repetitive bending forward

 6     and the tingling sensation in my arm, I wasn’t able

 7     to do that.      And the long period of holding the hose

 8     up, I wasn’t able to do that position either.

 9            Q.      I’m sorry.      The long period of holding

10     what up?

11            A.      The hose.

12            Q.      The hose.      Okay.

13                    When did you get - you just said

14     something about a tingling sensation, when did that

15     start?

16            A.      Probably like three, two to three days

17     after.

18            Q.      Okay.
19                    Are you right or left handed?

20            A.      I’m right handed.

21            Q.      Okay.

22                    Did you have additional treatment at

23     SCI-Muncy for your arm?

24            A.      Yes.

25            Q.      Okay.




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 97 of 212



                                                                         96
 1                    When did you go back to medical after

 2     that first day?

 3            A.      Sometime in November.

 4            Q.      If you want to be seen by medical, what

 5     do you do?

 6            A.      Well, on your block you have sick call, a

 7     sick call slip.        So we’re initially supposed to write

 8     the sick call slips out and put them in the medical

 9     box.     So when the medical team come and pick them up

10     they can take them back to the infirmary.

11            Q.      Okay.

12            A.      Is that what you did to be seen in

13     November?

14            Q.      That’s what I did to be seen so many

15     times.      But sometimes it’s like it’s a aim or miss.

16     You submit these sick calls and it's like - I don’t

17     know who’s in charge seeing if you get approved to

18     come to sick call or if you don’t.             But sometime you
19     go the next day and you’ll go to sick call or you’ll

20     wait one to two days so your appointment can be

21     triaged.

22            Q.      Okay.

23                    I know you’re not going to remember every

24     individual visit or whatever, but can you generally

25     tell me about the treatment that you had for your arm




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 98 of 212



                                                                          97
 1     at SCI-Muncy?

 2            A.      I have got physical therapy.           Then

 3     eventually they started allowing me to go to

 4     Geisinger to be seen there by a doctor.               And I went

 5     to Geisinger also for physical therapy.

 6            Q.      Do you know who treated you in medical at

 7     SCI-Muncy?

 8            A.      Dr. Freeland.

 9            Q.      Do you know anyone else that you saw?

10            A.      Nurse Young and Rishel.          I think it’s

11     Rishel.

12            Q.      When did you see Nurse Young?

13            A.      I don’t know.       I seen her a couple times.

14            Q.      What did Nurse Young do for you?

15            A.      I don’t know if she’s the one who set up

16     my appointment for my x-ray or if she was the one

17     initially when I went down there.             She gave me ice

18     and Tylenol.
19            Q.      As you were having this therapy, were

20     your symptoms getting any better?

21            A.      No, ma'am.      They was getting worse.

22            Q.      Were you fully participating in therapy?

23            A.      Yes.

24            Q.      Were you doing everything they asked to

25     do?




             Sargent’s Court Reporting Service, Inc.
                          (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 99 of 212



                                                                          98
 1             A.     Yes.

 2             Q.     When you say your symptoms got worse,

 3     what do you mean?

 4             A.     I started using like sensations in my

 5     fingers.     My fingers would go like - if I’m writing,

 6     my fingers would go like completely numb.               And just

 7     like I was not able to like extend my arm all the way

 8     out.    So it gets like these lightning bolts in it

 9     once I like get to working it for a certain amount of

10     time.    It starts really like tightening up.

11             Q.     Did you continue to work your job in the

12     kitchen?

13             A.     Uh-huh (yes).       Yes.    I continued to work

14     all my jobs.

15             Q.     Okay.

16                    Did there come a point where you stopped

17     working in the kitchen?

18             A.     I think I got fired.
19             Q.     Okay.

20                    Do you know when?

21             A.     No.     I mean, like, oh, like, at least

22     two, three months, at least two months, I think,

23     after the incident.

24             Q.     Why did you get fired?

25             A.     I think I bumped Wheeler.          Me and Wheeler




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 100 of 212



                                                                          99
  1    was playing, and I think he for - like, it wasn’t

  2    like bumped.       It was like thrown at me and me,

  3    Williams, and Krasheer was throwing ice at each

  4    other.

  5            Q.      Who fired you?

  6            A.      Wheeler, I believe, fired me.

  7            Q.      Were you given a misconduct -

  8            A.      Yes.

  9            Q.      - for the ice incident?

10             A.      Yes.

11             Q.      Who wrote the misconduct?

12             A.      I believe Wheeler.

13             Q.      Okay.

14                     What happened with the misconduct?

15             A.      I think I lost the job.

16             Q.      Did you go to see the Hearing Examiner?

17             A.      Yeah.     I had to go see Mr. Stevens.

18             Q.      That was your unit manager?
19             A.      Yes.

20             Q.      Okay.

21                     So it was resolved with your unit

22     manager.      You didn’t go through a formal hearing?

23             A.      No.     I didn’t go through a formal

24     hearing, no.

25             Q.      Okay.




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 101 of 212



                                                                          100
  1                          ATTORNEY TOBIN:      Make sure you wait

  2    until she’s done asking the question before you start

  3    your answer.

  4                          THE WITNESS:     Okay.

  5    BY ATTORNEY ROMANO:

  6            Q.      Did anyone at SCI-Muncy give you a

  7    diagnosis as to what was wrong with your arm?

  8            A.      No.

  9            Q.      What about anyone at Geisinger?

10             A.      I forget the doctor’s name.           He just said

11     frozen, he said frozen tendon.            He just said I had a

12     frozen tendon.

13             Q.      Okay.

14                     When did you get released from SCI-Muncy

15     the second time?

16             A.      November 27th.

17             Q.      Of?

18             A.      2017.
19             Q.      At that point in time, what was the

20     condition of your arm?

21             A.      Still the same.

22             Q.      Did you continue treatment once you were

23     released?

24             A.      Yes.    I actually got this dynasplint from

25     - since I’ve been released.




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 102 of 212



                                                                           101
  1            Q.      Okay.

  2                    What did you call it?

  3            A.      A dynasplint.

  4            Q.      Dynasplint?      Okay.

  5                    Who prescribed that?

  6            A.      My doctor at North Pointe Boulevard, at

  7    Geisinger.

  8            Q.      At Geisinger?

  9            A.      At North Pointe Boulevard, Dr. Griska.

10             Q.      Dr. what?

11             A.      Griska.

12             Q.      I have some - your Counsel provided some

13     records from Orthopedic Associates of Lancaster.                   Is

14     that the practice?

15             A.      Yes, that’s the one.

16             Q.      When did you start seeing them?

17             A.      I don’t remember, after I came home.

18             Q.      Okay.
19                     How frequently do you go?

20             A.      Not that much, not that much.           I mean, I

21     went a couple times, but every time that I missed my

22     appointment it’s due to me working.              I take care of

23     my 72 year old grandfather.           So I did miss several of

24     my appointments.

25             Q.      Okay.




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 103 of 212



                                                                          102
  1                    Have they given you a diagnosis?

  2            A.      Yes.

  3            Q.      What’d they tell you?

  4            A.      I have oster (sic) - some kind of

  5    arthritis in my elbow.

  6            Q.      How long have you had the dynasplint that

  7    you’re wearing?

  8            A.      Two months.

  9            Q.      How often do you wear it?

10             A.      I wear it every day.        I work during the

11     daytime, so I usually wear it at nighttime or on my

12     days off, I wear it up to three hours.               Then I take

13     it off for 30 minutes so I can like shake my arm out

14     because it gets a little numb.            Then I put it back

15     on.

16             Q.      What sort of treatment have you had since

17     your release?

18             A.      Physical therapy, just physical therapy.
19             Q.      Okay.

20                     Did you miss any of those sessions?

21             A.      Yeah, I probably did.

22             Q.      Has anyone recommended surgery?

23             A.      Dr. Griska was recommending it at first,

24     but now he said he’s against it because I’m 28 years

25     old.    I’m not going to be able to lift more than five




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 104 of 212



                                                                          103
  1    pounds, so he’s against it now.

  2            Q.      Okay.

  3                    Other than the splint, are you currently

  4    going through any other treatment?

  5            A.      No.     I go back to see my doctor on the

  6    3rd.

  7            Q.      May 3rd?

  8            A.      Yeah.

  9            Q.      When you were given that splint, did they

10     give any sort of a timeframe as to how long you’d be

11     wearing it?

12             A.      Six months, but it’s at your own pace,

13     though.

14             Q.      What do you mean by that?

15             A.      It’s up to you to push yourself.

16     Basically she said it’s actually to push yourself.

17     There’s like a leverage, and there’s different

18     degrees of - my arm will be at.             And the more I
19     decrease the degrees, it stretches my arm so it’s

20     like to my own pace how much I can take the stretch,

21     the constant stretch.

22             Q.      Okay.

23                     And when you say it changes the stretch,

24     you mean how much your arm is bent at the elbow?

25             A.      Yes.




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 105 of 212



                                                                           104
  1            Q.      Yes?     Okay.

  2                    And I see there’s like a dial on the

  3    outside.      Is that what you use to adjust?

  4            A.      Yes.

  5            Q.      Okay.

  6            A.      And then I use these dials just to like

  7    to push it up, to bring my brace up or down.                 So I

  8    will unloosen these.

  9            Q.      And you say these, there are some knobs -

10             A.      Yeah.

11             Q.      - that are like down towards your wrist?

12             A.      The knobs then it would -

13             Q.      Okay.

14                     You don’t have to take it off.

15             A.      No.     Okay.

16             Q.      Since you were prescribed that brace,

17     what’d you say, about two months ago -

18             A.      Uh-huh (yes).
19             Q.      - have you changed the setting so that

20     your arm is more extended?

21             A.      Yes.

22             Q.      Do you know how much or how many times or

23     -?

24             A.      Well, I go above 20 degrees extending it

25     out, and then I take it back to at least 60 to try to




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 106 of 212



                                                                          105
  1    get it all the way bent back.            I gained - actually I

  2    gained 13 degrees in my arm since I had the brace on.

  3            Q.      Okay.

  4                    Do you have - what symptoms do you have

  5    now in your arm?

  6            A.      Tingling, numbness, stiffness.

  7            Q.      Do those symptoms come and go or are they

  8    there all the time?

  9            A.      I mean, all the time.         They’re there all

10     the time now, and like and now my wrist is getting

11     worse.       Like it’s hard for me to hold something for a

12     certain amount of time.

13             Q.      You continue to work.

14                     Correct?

15                     Yes?

16             A.      Yes.

17             Q.      Has your doctor told you that you can’t

18     work?
19             A.      No.     She just said take it easy.

20             Q.      Has she given you any formal

21     restrictions?

22             A.      No.

23             Q.      Okay.

24                     Does your doctor know what type of work

25     you do?




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 107 of 212



                                                                          106
  1            A.      Yeah.    I said I do banquet.         And she just

  2    said be very careful lifting them trays because

  3    repetitively lifting the trays can eventually hurt my

  4    arm, too.

  5            Q.      Okay.

  6                    Who’s currently paying for your medical

  7    treatment?

  8            A.      The government.

  9            Q.      Through Medicaid?

10             A.      Yes.

11                           ATTORNEY ROMANO:      Jennifer, do you

12     know is there a lien or -?

13                           ATTORNEY TOBIN:      I don’t know yet.

14                           ATTORNEY ROMANO:      Okay.

15     BY ATTORNEY ROMANO:

16             Q.      Have you paid any bills out of pocket

17     yourself?

18             A.      No, ma'am.
19             Q.      Do you know if you have any unpaid bills?

20             A.      No, I don’t know yet.

21             Q.      Okay.

22                     You haven’t gotten notice of any?

23             A.      No.

24             Q.      Okay.

25                     Prior to October 6th, 2015, during that




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 108 of 212



                                                                          107
  1    second incarceration, -

  2            A.      Uh-huh (yes).

  3            Q.      - did you file any grievances with

  4    respect to working in unsafe working conditions?

  5            A.      I’m sorry.     Can you repeat the question?

  6            Q.      Sure.    Between the time that you started

  7    working in the central kitchen in 2015 and the day

  8    you were injured, did you file any grievances

  9    complaining about working in dangerous conditions or

10     unsafe conditions?

11             A.      Yes.

12             Q.      When?

13             A.      After I grieved it to - I did grieve it

14     and I spoke upon it with Lieutenant Sissly.                And I

15     grieved it and then I grieved it to Mr. Stevens.

16             Q.      When did you first file a grievance

17     about -?

18             A.      In what?
19             Q.      Let me back up.       What was the substance

20     of the grievance that you filed?

21             A.      Well, I just wrote my grievance to Mrs.

22     Shrimp and said - well, wait, that was like the later

23     one.    First I wrote it to Mr. Stevens and was just

24     saying - I explained my hand and CK’s dishwasher.                  I

25     hadn’t been able to get an x-ray.             They didn’t do




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 109 of 212



                                                                          108
  1    nothing.      My arm is still inflamed.

  2            Q.      And you submitted that on a grievance

  3    form?

  4            A.      Yes.

  5            Q.      Okay.

  6                    Do you know when?

  7            A.      It had to be like less than a week after.

  8            Q.      What was the procedure for filing a

  9    grievance at SCI-Muncy?

10             A.      Well, the right procedure was I was

11     supposed to initially write the grievance to Mrs.

12     Shrimp.      And then once I get Mrs. Shrimp reply back,

13     write the grievance, hold her grievance and then

14     write the grievance to Mr. Smith and wait for Mr.

15     Smith’s response back.          And then write the grievance

16     to Mechanicsburg with all of our - from all of our

17     responses in one envelope and send it like that.

18             Q.      Okay.
19                     Where did you learn that procedure?

20             A.      I learned that procedure from an inmate.

21             Q.      Okay.

22                     Is there a policy that you’re aware of

23     that says that?

24             A.      I guess that’s the right way it’s

25     supposed to have went from the first time I ever




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 110 of 212



                                                                          109
  1    filed it.

  2            Q.      Okay.

  3                    Where would you get the grievance form?

  4            A.      At the desk wherever house unit your

  5    officer’s at, ask the officer for it.

  6            Q.      Okay.

  7                    You talked about there being a box on the

  8    unit for sick call slips.           Is there a box on the unit

  9    for grievances?

10             A.      It’s behind the desk.         It’s behind the

11     desk where the CO sits.

12             Q.      But there is one?

13             A.      Yes.

14             Q.      You said that this was filed after your

15     injury?

16             A.      Yeah.

17             Q.      Did you file any grievances at all before

18     your injury?
19             A.      No.

20             Q.      Okay.

21             A.      I don’t remember doing that.

22             Q.      Okay.

23                     Prior to your injury, did you send any

24     request to staff’s lists complaining about working in

25     dangerous conditions?




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 111 of 212



                                                                          110
  1            A.      No.

  2            Q.      Okay.

  3                    Were you aware of any other instances

  4    where the dishwasher door closed on someone or closed

  5    unexpectedly?

  6            A.      Another inmate, Jamika Williams, said

  7    that she pinched her hand in the dent pretty badly

  8    for -.

  9            Q.      I’m sorry.     So she pinched what?

10             A.      That she - excuse me - that she - that

11     she nicked her finger in the dent before cleaning it.

12     I believe she said cleaning it, but I know she nicked

13     her finger in the door.

14             Q.      When did she tell you that?

15             A.      Sometime after yard started -.

16             Q.      Before or after you were injured?

17             A.      After.    She was still in the CK after.

18             Q.      Okay.
19                     Had you ever had any injuries to your

20     right arm before October of 2015?

21             A.      No.

22             Q.      Have you had any new injuries to your arm

23     since?

24             A.      No.

25             Q.      Did you ever review your medical records




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 112 of 212



                                                                          111
  1    at SCI-Muncy?

  2            A.      Yes.

  3            Q.      How would you go about doing that?

  4            A.      You write a request slip to - I don’t

  5    know if I wrote to - was it Morrison?              I forget who I

  6    write it to. I think I write it - I wrote it to Blair

  7    Morrison just asking can I review my medical records

  8    after Mr. Hunter told me that I was allowed -

  9    permitted to go down to medical to read my own

10     records.

11             Q.      How did you know you could do that?

12             A.      Mr. Hunter told me.

13             Q.      Mr. who?

14             A.      Hunter.

15             Q.      Who’s he?

16             A.      He’s a CO.

17             Q.      How many times did you actually review

18     your medical records?
19             A.      At least two or three times.

20             Q.      Did you find any errors?

21             A.      Yeah, that they had a left arm x-ray on

22     my file.

23             Q.      Anything else?

24             A.      No.

25             Q.      Did you tell anyone about that error?




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 113 of 212



                                                                            112
  1            A.      Yeah.

  2            Q.      Who?

  3            A.      Blair Morrison.       She said she was already

  4    aware of it.

  5            Q.      How did you inform her of this?

  6            A.      Well, initially, I went to - I think I

  7    had got triaged, and I went down there to sick call.

  8    And I think the lady's name was Ms. Paez or

  9    something.      She’s the one who initially brung it to

10     their attention, that there was a left arm x-ray on

11     my file and not a right arm x-ray.

12                     So when I spoke to Blair Morrison about

13     it, what made me go look at my records is because

14     it’s like the inflammation didn’t go down, and I’m -

15     being a left arm x-ray on my file, so that’s what

16     made me want to inquire about my files.

17             Q.      Okay.

18                     You said something about being triaged.
19     Tell me what you meant by that.

20             A.      Where you go inside of a room and speak

21     to the doctor like one on one.            Not the doctor.          It’s

22     a nurse and then I guess she said she related the

23     message to the doctor immediately when it happened.

24             Q.      Okay.

25                     Ms. Dixon, the records I have indicate




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 114 of 212



                                                                          113
  1    that the first time you filed a grievance was on

  2    December 31st, 2015.         Do you disagree with that?

  3            A.      Yeah.

  4            Q.      When do you think you first filed a

  5    grievance?

  6            A.      Like a week after the incident happened.

  7    Probably not even a week.

  8            Q.      You talked about getting an inmate

  9    handbook.      What’s in that handbook?

10             A.      Just procedures and codes, dress, how

11     we’re supposed to dress.          The way you’re supposed to

12     act, and I know now that the grievance procedures,

13     the chain of command, how we’re supposed to initially

14     do the grievance is in there.

15             Q.      Okay.

16                     And you had that handbook.          You got that

17     when you came back to SCI-Muncy in 2015 ?

18             A.      Yes.
19             Q.      Okay.

20                     I want to show you what we will mark as

21     Exhibit 1.

22                                      ---

23           (Whereupon, Deposition Exhibit 1, 12/31/15

24           Inmate Grievance, was marked for identification.)

25                                      ---




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 115 of 212



                                                                           114
  1                         ATTORNEY ROMANO:       Counsel, for the

  2    record, what I’ve done with these grievances they’re

  3    stapled a little out of the Bates stamp order.                 I

  4    tried to put them in the order that the documents

  5    would have - would have proceeded through.                I think

  6    they are Bates stamped in reverse order.

  7                         ATTORNEY TOBIN:       Okay.

  8                         ATTORNEY ROMANO:       Just to make it a

  9    little easier to follow.

10     BY ATTORNEY ROMANO:

11             Q.      Ms. Dixon, you can take a look at that

12     and tell me if you recognize that document?

13             A.      Yes.

14             Q.      What is it?

15             A.      A grievance.

16             Q.      Did you write this?

17             A.      Yes, ma'am.

18             Q.      In it, about the eighth line down, it
19     says it’s like a pinched nerve or something.                 Did

20     someone tell you that you had a pinched nerve?

21             A.      My - I forget who.        I honestly don’t -.

22             Q.      Okay.

23             A.      Either I just wrote it because that’s how

24     it was happening at the time.            I don’t know.       Yeah, I

25     honestly don’t - don’t remember.




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 116 of 212



                                                                           115
  1            Q.      Okay.

  2                    A little further you say I wrote Blair

  3    Morrison numerous requests, and she replies back

  4    write a sick call.         Who is Blair Morrison?

  5            A.      I guess somebody that oversees medical,

  6    the head of medical.

  7            Q.      Why did you write to Blair Morrison?

  8            A.      I wrote to Blair Morrison because I

  9    continuously kept writing sick calls, and it’s like I

10     wasn’t being seen for sick calls.             And I inquired to

11     inmates about like how do I go to be seen?                And then

12     they said you have to write to Blair Morrison.                 So

13     this was probably around the time I just started

14     continuously harassing Ms. Blair Morrison - well,

15     writing her.

16             Q.      Okay.

17                     You said that you asked other inmates.

18     Did you ever ask your counselor or your unit manager
19     how to go about doing these things?

20             A.      Yeah.

21             Q.      Would they help you?

22             A.      It was a dead end, but -.

23             Q.      Would they tell you the procedure?

24             A.      Mr. Stevens told me - I mean, Mr. - the

25     superintendent told me to write my grievance to Mr.




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 117 of 212



                                                                            116
  1    Stevens.      I don’t know if he didn’t - I don’t know if

  2    it’s like specific grievance you write to specific

  3    standards.      Like, if it’s something real - about the

  4    unit maybe you write that to a unit manager.                 But I

  5    don’t know if he understood my case of me slamming my

  6    arm in this door, but his response was you got a

  7    grievance, write it to Mr. Stevens.              So for so long I

  8    was writing Mr. Stevens my grievances.               So that’s -

  9    they would come back unanswered or they would just

10     come back.

11             Q.      What would do with those grievances after

12     you wrote them?

13             A.      Keep them.     Some of them I would keep

14     them.

15             Q.      No.     After you wrote them, what would you

16     do with them?

17             A.      I would - you mean so - to get to the

18     person who I wanted to get to?
19             Q.      You said you sent them to Stevens.             You

20     wrote them and after you wrote it out what would you

21     do with the paper?

22             A.      Oh, put them in Stevens’ box.

23             Q.      Okay.

24                     And then what would happen after that?

25             A.      And then days later I would get my paper




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 118 of 212



                                                                          117
  1    back folded up with Stevens’ signature on it with no

  2    next step on it or no reply back on it.

  3            Q.      Did you ever ask Stevens about it?

  4            A.      I mean, eventually, I asked him about it.

  5            Q.      What did he say?

  6            A.      They say little things like maybe you’re

  7    not doing it right, or give me your arm, I’ll fix it

  8    for you or you know, so it’s a lot of playing.                 It’s

  9    a lot of playing.         Maybe they were just trying to

10     make it and lighten the pain that I was going

11     through, make a joke about it, but -.

12             Q.      Okay.

13                     I don’t want you to speculate as to what

14     people were thinking or what they were doing.

15             A.      Yeah.

16             Q.      Did you ever specifically say to Mr.

17     Stevens, you know, I’ve written you these grievances

18     you know, you’re not answering them or what are you
19     doing with them?         Did you ever specifically ask him

20     about it?

21             A.      Yes.

22             Q.      And what did he say?

23             A.      What grievance?       I don’t know what you’re

24     talking about.         Or he will say give me your arm and

25     I’ll fix it for you.




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 119 of 212



                                                                           118
  1            Q.      You said something about a conversation

  2    with the superintendent.

  3            A.      Uh-huh (yes).

  4            Q.      Who was that?

  5            A.      Superintendent Smith.

  6            Q.      When did you have a conversation with

  7    him?

  8            A.      I had a conversation with Superintendent

  9    Smith about the kitchen door before my incident

10     happened, but it was just like a, you all fixing

11     everything else around here, come fix the door.                    So

12     his reply back was the door is going to get fixed,

13     but later - and it’s probably months later when the

14     incident happened, I also brung it to his - I started

15     writing him.

16             Q.      How do you know the dishwasher door was

17     broken?

18             A.      I mean, because you could just really
19     look at it and say, hey, the dishwasher door is

20     broke.

21             Q.      In what sense?

22             A.      The door is dented so we have to get a

23     screwdriver to fix the door.

24             Q.      Okay.

25                     So that you’re considering the dent is




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 120 of 212



                                                                          119
  1    that’s what broken about it?            It’s dented?

  2            A.      Yeah, that dent.       That dent is a big

  3    thing because that causes you not to be able to lift

  4    it up or not to be able to close it all the way down

  5    because if you close it all the way down, it gets

  6    jammed to make us have to go get the screwdriver to

  7    uncork it, so -.

  8            Q.      That dent didn’t contribute to your

  9    injury though?

10                     Correct.

11             A.      I’d say that dent contributes to my

12     injury only because if the door wasn’t lopsided - if

13     the door wasn’t broke - I cleaned the first

14     dishwasher out, the bucket, it was fine.               I went to

15     go clean the second bucket out and I don’t know what

16     went wrong because the second - my opinion of where

17     it went wrong is because the door - once the door

18     gets all the way up it’s un-sturdy.              It’s leaning.
19     There’s nothing like to initially catch the latch to

20     hold the door all the up.           As in the first one the

21     latch is - you could see the latch come out and it

22     hang onto the door.

23             Q.      What do you mean the first one?

24             A.      The first door on the dishwasher.

25             Q.      Do the doors open in the same way?




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 121 of 212



                                                                          120
  1            A.      The doors open exactly the same way on

  2    the dishwasher.

  3            Q.      You don’t know what caused the door to

  4    close on October 6th, 2015.

  5                    Right?

  6            A.      No.     I won’t say I know for sure, like,

  7    hey, it was the door that did it.

  8            Q.      Okay.

  9                    You said something about Superintendent

10     Smith telling you to submit a grievance to Mr.

11     Stevens.      Tell me about that conversation.

12             A.      I told Superintendent Smith that I’m not

13     getting nowhere with Blair Morrison, that I keep

14     writing her and she keeps telling me to write a sick

15     call.     And he said just to write the grievance and

16     then submit it to Mr. Stevens.

17             Q.      Okay.

18                     So you were complaining about not being
19     seen in medical.

20                     Right?

21             A.      Uh-huh (yes).

22             Q.      Yes?

23             A.      Yes.

24             Q.      Did you ever write a grievance

25     complaining about the dishwasher door is broken?




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 122 of 212



                                                                          121
  1            A.      Yes.    I mean, I didn’t write it on a

  2    grievance.      I wrote it on a Request Slip.

  3            Q.      To who?

  4            A.      To Superintendent Smith.

  5            Q.      When was that?

  6            A.      Probably sometime in November.

  7            Q.      Okay.

  8                    If you turn to the second page of that

  9    exhibit, have you ever seen this document before?

10             A.      I seen it once.       I got it back from

11     Mechanicsburg.

12                          ATTORNEY TOBIN:       Just to ask a

13     clarifying question, this particular document you got

14     back from Mechanicsburg?          I just want to make sure

15     you understand -

16                          THE WITNESS:      Yes.

17                          ATTORNEY TOBIN:       - the date.

18                          THE WITNESS:      Yes.    I didn’t - I
19     didn’t receive it no other - none of my grievances I

20     ever received it, but I initially seen this last

21     grievance - it was around the last time I did a

22     grievance all the way to Mechanicsburg.               And

23     Mechanicsburg wrote me back because they said I did

24     not put the other, Mr. Superintendent Smith’s paper,

25     in their response, my response and Mrs. Shrimp’s




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 123 of 212



                                                                          122
  1    response.

  2    BY ATTORNEY ROMANO:

  3            Q.      Okay.

  4                    Maybe I can help.

  5                    Turn to the last page.         Is that the

  6    document you’re referring to for Mechanicsburg?

  7            A.      Yes.

  8            Q.      Okay.

  9                    So I want to go back to that second page,

10     the middle page and that’s signed by Ms. Shrimp at

11     the bottom.

12                     Correct?

13             A.      Yes.

14             Q.      And has a date of January 6th, 2016.

15                     Correct?

16             A.      Yes.

17             Q.      Okay.

18                     And in the - it says the grievance is
19     rejected and then there’s one reason checked off.

20                     Correct?

21             A.      Yes.

22             Q.      And that’s number two?

23             A.      Yes.

24             Q.      Okay.

25                     That says the grievance was not submitted




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 124 of 212



                                                                            123
  1    within 15 working days after the events upon which

  2    claims are based, need dates event happened.                 Did I r

  3    read that right?

  4            A.      Yes.

  5            Q.      Okay.

  6                    What - can you read what was written

  7    under response at the bottom?

  8            A.      Please advise the date the incident (sic)

  9    happened and the date that you placed sick calls.

10     This information is needed in order to investigate

11     this grievance.         Thank you.

12             Q.      Did you ever resubmit the grievance with

13     that information?

14             A.      I probably didn’t do it, per se, as they

15     told me to do it within here, because I never

16     received this paper.         But I know I started writing my

17     sick calls and my request slips, and then like the

18     duration of the time of me continuously doing it,
19     they became agitated and probably disrespectful to

20     somebody else reading them, but I did this.                But I

21     never received this one marked January 6th, 2016.

22             Q.      I’m sorry.     I didn’t catch what you just

23     said.     Can you go back?       You were saying something

24     being disrespectful and I didn’t catch that.                 Could

25     you say it again?




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 125 of 212



                                                                          124
  1            A.      I said I - after the incident happened

  2    and I continued to try to seek help from Blair

  3    Morrison and Lieutenant Sissly and everybody, I just

  4    keep getting doors closed on me.             My grievances and

  5    my request slips and my sick calls, they started

  6    becoming agitated.         Like I just was my freaking arm

  7    hurts thanks to SCI-Muncy.           You guys don’t care about

  8    me.    My arm’s stuck in this position.            You’re not

  9    helping me.

10                     So I don’t know if that was the reason

11     why like some of my request slips didn’t come back to

12     me and just like -.         But I was writing request slips

13     and sick call.         I had sick call.      But I did not know

14     the right procedure to do my grievance the first

15     couple of times I did it.

16             Q.      That procedure is written in the

17     handbook.

18                     Correct?
19             A.      Absolutely.

20             Q.      Okay.

21             A.      Would you like your paper back?

22             Q.      No.     You can keep that over there.

23             A.      Okay.

24             Q.      I’m going to show you what we will mark

25     as Exhibit 2.         Ms. Dixon do you recognize this




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 126 of 212



                                                                          125
  1    document?

  2                                     ---

  3          (Whereupon, Deposition Exhibit 2, 6/1/16 Inmate

  4          Grievance, was marked for identification.)

  5                                     ---

  6                            THE WITNESS:     Yes, ma’am.

  7    BY ATTORNEY ROMANO:

  8            Q.      Okay.

  9                    This is a grievance form?

10             A.      Yes, ma’am.

11             Q.      And it’s dated June 1st, 2016?

12             A.      Yes.

13             Q.      Is this your handwriting?          Did you write

14     this grievance?

15             A.      Yes.

16             Q.      Okay.

17                     I want to refer you to the second page.

18     And it looks like you might be missing the second
19     page.     Did I give you that one?

20                          ATTORNEY TOBIN:       It’s number 628499.

21     BY ATTORNEY ROMANO:

22             Q.      There it is.      Staple that for - I’m

23     sorry.       Go to the third page.       It looks like yours

24     got stapled out of order.           And the third page is Bate

25     stamped DEF DOC253.         Is that your handwriting as




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 127 of 212



                                                                          126
  1    well?

  2            A.      Yes, ma'am.

  3            Q.      Okay.

  4                    Now, I want to refer you about halfway

  5    down.     It says I’ve been to sick call at least 12

  6    times do you see that?

  7            A.      Yeah.

  8            Q.      About the ninth line down.

  9            A.      Yes.

10             Q.      Is that accurate, that you’d been seen

11     about that many times?

12             A.      Yeah.    Yes.

13             Q.      Okay.

14                     If you can turn to the next page - and

15     I’m not sure what that page is - yes, the one that

16     has the Bates stamp DEF 252 at the bottom.

17                     This is a - it looks like a memo from Ms.

18     Shrimp.      Have you ever seen this before?
19             A.      I don’t remember.

20             Q.      Okay.

21                     It says the attached appeal is being

22     returned to you with no further action.               You cannot

23     appeal a grievance until you have received the

24     initial grievance response.           Once you receive that

25     response, you then can appeal to the Superintendent.




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 128 of 212



                                                                          127
  1    The grievance for this grievance is not due until

  2    6/24/16.      Did I read that correctly?

  3            A.      Yeah.

  4            Q.      Okay.

  5                    Bear with me one minute.          I’ve got a lot

  6    of these, but I’m not going to go through them all

  7    with you.

  8                    These grievances that you submitted, did

  9    you write them yourself?

10             A.      Yes, ma'am.

11             Q.      You were able to continue to hand write

12     things in spite the condition of your arm?

13             A.      At first it wasn’t so bad.          It’d just get

14     a little - it’s got its moments.

15             Q.      Just what?

16             A.      I say it just has its moments.           Like

17     sometimes I’m writing it out and then sometimes the

18     handwriting would just be a little extra.
19             Q.      At SCI-Muncy, can you get pain medicine

20     off of Commissary, Tylenol or -

21             A.      Yes.

22             Q.      - ibuprofen?       Okay.

23                     I’m not going to go through all these

24     grievances.

25                     You mentioned that - how did you finally




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 129 of 212



                                                                          128
  1    learn the correct procedure for how to submit a

  2    grievance?

  3            A.      An inmate, her name’s Angela Waldren, but

  4    there’s another it was - I was in M Unit at the time.

  5    Living on M Unit and there was a inmate her name was

  6    Angela Waldren and there was another lifer, but I

  7    forget her name.

  8                          ATTORNEY ROMANO:      Jennifer, do you

  9    have those Requests to Staff slips that you -?

10                           ATTORNEY TOBIN:      Yeah.

11                           ATTORNEY ROMANO:      The originals?

12                           ATTORNEY TOBIN:      I do.

13     BY ATTORNEY ROMANO:

14             Q.      Are you ready, Ms. Dixon?

15             A.      Yes, I am.

16             Q.      Okay.

17                     You mentioned writing some request slips

18     to Ms. Blair Morrison.          Do you know what her actual
19     job is?

20             A.      No.

21             Q.      Okay.

22                     Do you know what - or strike that.

23                     Did Ms. Blair Morrison respond to your

24     request slips?

25             A.      Some of them, yes, she did.           She just




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 130 of 212



                                                                            129
  1    would say put in to sick call?

  2            Q.      Would you do that?        Would you put in to

  3    sick call?

  4            A.      Yes.

  5            Q.      Okay.

  6                    And what would happen?

  7            A.      Sometimes I would get seen.           Sometimes I

  8    wouldn’t get seen.         There were a lot of times I

  9    wouldn’t get seen, but I’d just keep writing her and

10     she would just keep saying put in sick calls.                 Put in

11     a sick call.

12             Q.      Did you ever personally speak with Ms.

13     Blair Morrison?

14             A.      Yes.

15             Q.      You did?     When?

16             A.      She was coming from the infirmary and we

17     was on our way to lunch.          It was the first time - she

18     was on her way to lunch.          And she was walking.         She
19     had heels on, walking in the side of, the side we’re

20     not allowed to walk on.          And I was like, hey, Ms.

21     Blair Morrison, my name is Denise Dixon.               I’ve been

22     writing you about my, about my forearm, not being

23     able to extend all the way out.             And she was like,

24     yeah, I’m well aware of that.            You need to write a

25     sick call.




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 131 of 212



                                                                          130
  1            Q.      Do you know about when that was?

  2            A.      No.

  3            Q.      Okay.

  4                    When you would your Request to Staff

  5    slips, what would you do with it after you wrote it?

  6    Where would you put it?

  7            A.      There’s a brown box on the wall that’s

  8    for the unit manager, the counselor and outside mail,

  9    mail that’s going - leaving the jail and

10     institutional mail.

11             Q.      Okay.

12                     I’m going to show you what we’ll mark as

13     Exhibit 3, is it?

14                                      ---

15           (Whereupon, Deposition Exhibit 3, 1/7/16 Request

16           to Staff Member, was marked for identification.)

17                                      ---

18                           ATTORNEY TOBIN:      Are we done with this
19     grievance?

20                           ATTORNEY ROMANO:      Yes.

21                           ATTORNEY TOBIN:      Thank you.

22     BY ATTORNEY ROMANO:

23             Q.      Ms. Dixon, do you recognize that

24     document?      And I’ll give you - your counsel has

25     brought the original copies with you.              I can give you




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 132 of 212



                                                                               131
  1    the original if it’s easier for you to read.

  2            A.      Yeah.    Thank you.

  3            Q.      Do you recognize that?

  4            A.      Yes.

  5            Q.      What is it?

  6            A.      A request to staff.

  7            Q.      Did you write this?

  8            A.      Yes.

  9            Q.      Okay.

10                     And this is addressed to Nurse Rowe.               It

11     says head nurse.        Why did you write to Ms. Rowe?

12             A.      Actually, Ms. Rowe is in the medical or

13     in the infirmary.

14             Q.      And this is dated January 7th, 2016?

15             A.      Yes.

16             Q.      Okay.

17                     And reading on the fourth line down, you

18     say I have been giving pain reliever and muscle
19     relaxers?

20             A.      Yes.

21             Q.      Is that accurate?

22             A.      Yes.

23             Q.      Okay.

24                     And about five or six lines down more, it

25     says they gave me ibuprofen to relieve inflammation?




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 133 of 212



                                                                          132
  1            A.      Yes.

  2            Q.      Okay.

  3                    And that’s accurate?        You were given pain

  4    relievers and Ibuprofen and muscle relaxers?

  5            A.      Yes.

  6            Q.      Okay.

  7                    It looks like - the response, it looks

  8    like it was stamped.         It says this is an issue for

  9    P.A. or M.D.       Please sign up for sick call.           Is that

10     accurate?

11             A.      Yeah.

12             Q.      Okay.

13                     Did you take that advice and sign up for

14     sick call to see a P.A. or a doctor?

15             A.      Yes.

16             Q.      Okay.

17                     Do you know what a P.A. is?

18             A.      Physician’s Assistant.
19             Q.      Okay.

20             A.      You said that you weren’t being seen by

21     medical.      Did you direct any request slips to

22     physician’s assistants or doctors?

23             A.      Dr. Freeland.      I wrote a lot of request

24     slips to Dr. Freeland.

25             Q.      Okay.




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 134 of 212



                                                                            133
  1                    I will let Dr. Freeland’s counsel ask the

  2    questions about that.

  3                    I didn’t bring a copy of this.           Like I’m

  4    just like - I think the copy couldn’t be read, so I’m

  5    going to just show you the original, but we can ask

  6    about it.      We’re not going to mark it.

  7                    So this is a Request to Staff slip.                It’s

  8    addressed to Mr. Frantz dated January 19th of 2016,

  9    and there’s writing on the front and back.                Ms.

10     Dixon, do you recognize that document?

11             A.      Yes.

12             Q.      Did you write that document?

13             A.      Yes.

14             Q.      Okay.

15                     I was going to say how many lines down,

16     but mine is the typewritten version.              If you don’t

17     mind me coming over here for one second - where is

18     it?    So I’m looking on here for one - about the sixth
19     line down.      It says I’ve been to sick call more than

20     six times regarding my arm.

21             A.      Uh-huh (yes).      Yes.

22             Q.      Is that right?       Is that accurate, that

23     you’d been to sick call at least six times by

24     January?

25             A.      Yeah.




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 135 of 212



                                                                          134
  1            Q.      Okay.

  2            A.      Right there, six or more.

  3            Q.      Okay.

  4                    What would they do for you when you went

  5    to sick call?

  6            A.      They looked at my arm and say, well,

  7    we’re already giving you - we’re already giving you

  8    Tylenol.      We'll schedule you in so Dr. Freeland can

  9    see you.      You already got physical therapy.            What

10     else do you want next?

11             Q.      What else?     What did you want them to do

12     for you?

13             A.      Have me bend my arm straight.

14             Q.      All right.

15                          ATTORNEY TOBIN:       Was that - was this

16     one - Karen, was this going to be Exhibit 4?

17                          ATTORNEY ROMANO:       No, that was - I

18     didn’t mark the last one because we don’t have a copy
19     of it that you can read.

20                          ATTORNEY TOBIN:       Okay.

21                          You can put that one back in the stack

22     it was not -.

23                          ATTORNEY ROMANO:       I think that was

24     three because that was the January 7th, `16 Request

25     to Staff.




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 136 of 212



                                                                          135
  1                          ATTORNEY TOBIN:      Right.

  2                          ATTORNEY ROMANO:      So that was Exhibit

  3    3.    I did not mark the one I just showed her, which

  4    was the January 19th, 2016 to Mr. Frantz because the

  5    copy can’t be read.         It’s the one that you

  6    transcribed so -.

  7                          ATTORNEY TOBIN:      We’ll just the

  8    original?

  9                          ATTORNEY ROMANO: We’ll just keep the

10     original in case we need it.

11     BY ATTORNEY ROMANO:

12             Q.      I’m going to show you another original

13     because the copy can’t be read.             This is a January -

14     it’s dated January 19th, 2016, a Request to Staff

15     slip and it’s addressed to Mr. Smith?               Do you

16     recognize that document?

17             A.      Uh-huh (yes).      Yes.

18             Q.      Did you write that document?
19             A.      Yes.

20             Q.      Okay.

21                     Do you mind if I come over there so I

22     can -

23             A.      No.

24             Q.      - show what I want to ask you about?

25                     Okay.




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 137 of 212



                                                                          136
  1                    So about halfway down it says since

  2    October I wrote Blair Morrison, been to sick call

  3    more than six times.         My family called you and Deputy

  4    McKinley before he left.          Who is Deputy McKinley?

  5            A.      I don’t know.      Could you show me where

  6    it’s at?

  7            Q.      Sure.

  8            A.      If I could see the name -.

  9            Q.      Starting right here.

10             A.      Uh-huh (yes).

11             Q.      And I went down those three lines.

12             A.      I don’t know.      That’s somebody I must

13     have talked to.         I don’t even - officer - again, I

14     don’t know.

15             Q.      Do you know who in your family talked to

16     Deputy McKinley?

17             A.      My aunt.

18             Q.      What’s your aunt’s name?
19             A.      Shakia Baer.

20             Q.      Do you know what she spoke to him - is

21     Deputy McKinley a man or a woman?

22             A.      I don’t know.

23             Q.      Do you know what your aunt spoke to

24     Deputy McKinley about?

25             A.      When I was waiting - well, probably my




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 138 of 212



                                                                               137
  1    aunt - I had my aunt calling up here and my dad and

  2    my mom calling up here.          So they was just calling to

  3    see like what happened to my arm since I’ve been

  4    incarcerated?       And why, to my understanding, am I not

  5    seeking their medical attention.             And then there was

  6    some, some people that talked to my family and told

  7    them like I am seeking medical attention, but I’m

  8    just probably not seeking everything that I want to

  9    seek.     Like, you know, they’re giving me Tylenol, ice

10     and stuff, but -.

11             Q.      So am I correct that you were getting

12     medical treatment, but you disagreed with the

13     treatment you were getting?

14             A.      I was getting Tylenol.         There was some

15     - I was getting Tylenol, but once I ran out of

16     Tylenol, they would just say like buy it on

17     Commissary.      And that was okay because I was getting

18     money while incarcerated, but what I was trying to
19     say to them is the Tylenol that they have on

20     Commissary, after a while it starts making me

21     nauseous and I kept vomiting and stuff.

22                     So it wasn’t working.         So that’s why I

23     wrote Dr. Freeland and said like, I don’t have a

24     problem with purchasing money off Commissary, but

25     it’s actually hurting the lining of my stomach.                    So




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 139 of 212



                                                                          138
  1    after I took - I was taking at least six or seven

  2    Tylenols a day.         So after a while, the same thing

  3    started hurting my stomach.           So that’s why they start

  4    giving me like Naproxen and different pain

  5    medication.

  6            Q.      Did you ever put in a sick call request

  7    slip with respect to the vomiting or the stomach

  8    issues?

  9            A.      Being nauseous?

10             Q.      Yes.

11             A.      Yes.    I had wrote it somewhere that my

12     medication, the same Tylenol, is making me nauseous.

13             Q.      Okay.

14                     Were you seen in medical for that?

15             A.      Uh-huh (yes).

16             Q.      Okay.    Yes?

17             A.      Yeah, I think they gave me Naproxen.

18             Q.      Okay.
19                     And I’m going to read these last lines.

20     It says I got describes (sic) pain relievers,

21     Ibuprofen, muscle relaxers in November.               Did I read

22     that right?

23             A.      Uh-huh (yes).

24             Q.      Yes?

25             A.      Yes.




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 140 of 212



                                                                          139
  1            Q.      Okay.

  2                    And that’s all accurate?          You were

  3    prescribed those sort of treatment in November?

  4            A.      Uh-huh (yes).

  5            Q.      Okay.

  6                    And the response says you may use sick

  7    call if you are in acute pain and need medical care,

  8    or need medical care.

  9                    Correct?

10             A.      Uh-huh (yes).

11             Q.      Yes?

12             A.      Yes.

13             Q.      Okay.

14                     So why - so I didn’t ask you, but what

15     was written to Mr. Frantz.           Who’s Mr. Frantz?

16             A.      Deputy Frantz.

17             Q.      Why did you write to him?

18             A.      Because I used to always like run into
19     him and tell him like, my arm hurt.              So either one of

20     the nurses said this to me, and it’s pretty true.

21     And he was assisting me and he would help me like get

22     to go see Blair Morrison or he would help me receive

23     ice after PT.

24             Q.      Did you ever meet with Mr. Frantz?             Would

25     he talk to you about or explain what medical was




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 141 of 212



                                                                          140
  1    saying to you?

  2            A.      Yes.

  3            Q.      Okay.

  4                    What did he tell you?

  5            A.      He told me that medical says that my

  6    physical therapy - and Blair Morrison and Dr.

  7    Freeland had sat down and they feel that I’m not

  8    putting my all into physical therapy.              That once they

  9    get to a certain angle, that I’m not allowing them to

10     get past it.       He also said - he told me when - I

11     think at first they wasn’t letting me go see a

12     doctor, outside doctor.          And then Frantz I brought it

13     to Frantz's attention, and then when I seen him again

14     he told me like, you’re approved to go see a outside

15     doctor.      You just have to wait.         I can’t tell you

16     when it is.

17             Q.      Okay.

18                     Did there come a point where you had a
19     meeting with the people from medical about your care?

20             A.      Yes.

21             Q.      Who did you meet with?

22             A.      Blair Morrison, Dr. Freeland, Chris,

23     Chris from physical therapy, physical therapist and

24     there was one more person, I believe, in the room.

25             Q.      And what was the - what was discussed in




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 142 of 212



                                                                          141
  1    that meeting?

  2            A.      Basically where I’m at as in like

  3    physical therapy or why am I so guarded.               And I think

  4    she told me that I was going to go out and see an

  5    outside doctor that day.

  6            Q.      Okay.

  7                    Did any doctor ever tell you that you had

  8    rheumatoid arthritis?

  9            A.      My doctor at Geisinger, my doctor at

10     Geisinger did, but Dr. Freeland didn’t think I did.

11             Q.      Okay.

12                     Has your current doctor ever given you an

13     opinion about that?

14             A.      Dr. Griska says I don’t.

15             Q.      Okay.

16             A.      I have arthritis, but not that rheumatoid

17     arthritis.

18             Q.      Okay.
19                          ATTORNEY ROMANO:       Jen, could just put

20     this back?      Thank you.

21     BY ATTORNEY ROMANO:

22             Q.      I want to talk a little bit about the

23     specific people that you sued, my specific clients

24     here.     Let me do this first.

25                     Let me show you what we will mark as




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 143 of 212



                                                                          142
  1    Exhibit 4.

  2                    Do you recognize this document?

  3                                     ---

  4          (Whereupon, Deposition Exhibit 4, 9/16/15

  5          Request to Staff Member, was marked for

  6          identification.)

  7                                     ---

  8                         THE WITNESS:      Yes.

  9    BY ATTORNEY ROMANO:

10             Q.      What is it?

11             A.      A Request to Staff.

12             Q.      Is this your handwriting?

13             A.      Yes.

14             Q.      Okay.

15                     And this Request to Staff was dated

16     September 6th, of 2015?

17             A.      Yes.

18             Q.      And it’s to a Mrs. Byrant?
19             A.      Yes.

20             Q.      Who’s Mrs. Bryant?

21             A.      The employment lady.

22             Q.      Okay.

23                     And its subject is I would like to work

24     in the kitchen.

25                     Correct.




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 144 of 212



                                                                          143
  1            A.      Yes.

  2            Q.      Is this when you requested to go back to

  3    work in the kitchen?

  4            A.      Yes.

  5            Q.      Yes?    Okay.

  6                    Do you know how long after this it was

  7    that you actually started working there?

  8            A.      Probably like less than a week.

  9            Q.      Okay.

10                     Were you ever placed on refused work

11     status for failing to show up to work in the kitchen?

12             A.      I don’t believe so.

13             Q.      Okay.

14                     The document I have that indicates when

15     you were you suspended from your job in the kitchen

16     says it was November 24th of 2015.              Does that sound

17     about right, when you got fired?

18             A.      Did it say why I got fired?
19             Q.      I’ll show you this, but at the moment I’m

20     just asking does that date sound accurate?

21             A.      I don’t know.

22             Q.      Okay.

23                     I don’t have a copy of it with me, but

24     you’re welcome to see the form.             So does that date

25     sound about right to you?




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 145 of 212



                                                                          144
  1            A.      Yeah.

  2            Q.      Okay.

  3                    Did you have any other jobs at SCI-Muncy

  4    after you got fired from the kitchen?

  5            A.      Yeah.

  6            Q.      Where?

  7            A.      Plumbing, laundry, detail unit.

  8            Q.      Did you ever work in maintenance?

  9            A.      That’s plumbing.

10             Q.      Okay.

11                     Did you request that job?

12             A.      Yes.

13             Q.      Did you ever get fired from any other

14     jobs at SCI-Muncy?

15             A.      Yeah.

16             Q.      Like what?

17             A.      Laundry.

18             Q.      Why did you get fired from laundry?
19             A.      For passing cigarettes to the Blues.

20             Q.      Okay.

21                     Any other jobs you got fired from at SCI-

22     Muncy?

23             A.      No, I don’t think so.         The other one I

24     think I lost because I went RHU.

25             Q.      Why did you go to the RHU?




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 146 of 212



                                                                          145
  1            A.      Different reasons.

  2            Q.      Okay.

  3                    As a result of misconduct?

  4            A.      Uh-huh (yes).

  5            Q.      Yes?

  6            A.      Yeah.

  7            Q.      Just for the record.

  8                    Did you ever file an appeal of a

  9    misconduct ruling?

10             A.      Yeah.

11             Q.      How do you know the procedure to do that?

12             A.      Daneisha Poole, some girl housed in RHU.

13             Q.      That’s in the handbook as well, isn’t it?

14             A.      I don’t know.      I never read it in the

15     handbook.

16             Q.      All right.

17                     I want to ask you about the specific

18     people you sued.        Let’s start with Superintendent
19     Smith.       You said that you had some conversations with

20     him complaining about the dishwasher.

21             A.      Yes.

22             Q.      What specifically did you tell him?

23             A.      I told him that the dishwasher door is

24     broken, that we had to lift the dishwasher door up

25     with a screwdriver.         Then months later I wrote one to




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 147 of 212



                                                                          146
  1    tell him how I keep writing sick calls to Blair

  2    Morrison and request slips to Blair Morrison and Dr.

  3    Freeland, and I’m not getting no help, how they're

  4    not calling me to come see them.

  5            Q.      When was it that you told him the

  6    dishwasher door was broken?

  7            A.      I know it was like a month or two months

  8    before the incident.

  9            Q.      Okay.

10                     Well, we just discovered you don’t go to

11     work again in the kitchen until sometime in

12     September.

13             A.      Uh-huh (yes).

14             Q.      Right?    And you were injured in the

15     beginning of October.          Was it in that month that you

16     told Superintendent Smith?

17             A.      Yeah, but I also told you I talked to him

18     before about the door?
19             Q.      Before when?

20             A.      Before the incident happened with the

21     door.

22             Q.      Okay.

23                     Why were you talking to him about that?

24             A.      Because we just would also stop and just

25     talk because he would just talk and there’d be like




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 148 of 212



                                                                          147
  1    20 inmates and everybody just talking to him about

  2    anything that come to mind.

  3            Q.      Okay.

  4                    And when you’re saying that the

  5    dishwasher door was broken you’re talking about that

  6    dent you told us about.

  7                    Right?

  8            A.      Yeah.

  9            Q.      All right.

10             A.      I think the hose wasn’t working around

11     that time pacifically, and we was like all irritated

12     about that week, and we wanted Wheeler to send

13     somebody up to the kitchen to fix the dishwasher -

14     the sprayer.       So we was basically trying to tell

15     Superintendent Smith hopefully that would tell

16     somebody to come fix the sprayer for us.

17             Q.      So when you were complaining the

18     dishwasher was broken, you weren’t complaining the
19     dishwasher - the sprayer was broken?              Yes?

20             A.      Uh-huh (yes).

21             Q.      Is that correct?

22             A.      Yeah, about the dishwasher door and the

23     sprayer.

24             Q.      Did you specifically mention the door to

25     him?




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 149 of 212



                                                                            148
  1            A.      Yeah, I mentioned the door to him too.

  2            Q.      What did he say?

  3            A.      He said okay.      It was like his words.          I

  4    believe he said either somebody is going to come look

  5    at or he already knows about, about it.               But I

  6    believe he said somebody is going to come look at it.

  7            Q.      Did you ever file a grievance about

  8    Superintendent Smith?

  9            A.      No, I don’t think I did.

10             Q.      Let’s talk about Deputy Frantz.            Did you

11     ever speak to Deputy Frantz about problems with the

12     dishwasher?

13             A.      After - after the situation happened, but

14     not before.

15             Q.      Your complaint alleges that he had

16     knowledge of the problems with the dishwasher.                 What

17     is that based on?         Do you have any firsthand

18     knowledge that he knew there were problems with the
19     dishwasher before you were injured?

20             A.      Yeah, because they be in there, him,

21     Deputy McKee, Nicholas.          They come to the kitchen

22     with safety guy.

23             Q.      Who’s the safety guy?

24             A.      Minnig.    I think his name’s Minnig.

25             Q.      What would they do when they came to the




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 150 of 212



                                                                          149
  1    kitchen?

  2            A.      Just inspect the kitchen, just walk

  3    around, talk to the inmate, talk to the staff.

  4            Q.      Did you ever hear someone tell them that

  5    the dishwasher door was broken?

  6            A.      I don’t know, but I remember having a -

  7    no, I didn’t hear nobody tell him that day, but I

  8    remember having conversations with Frantz regarding

  9    the dishwasher door.

10             Q.      But you said that was after you were

11     injured?

12             A.      Yes.

13             Q.      Okay.

14                     Did you ever file a grievance about

15     Deputy Frantz?

16             A.      No.

17             Q.      Let’s talk about Ms. Nicholas.           Who is

18     Ms. Nicholas?
19             A.      I don’t even know.        I don’t know who she

20     is.    I only know that she comes for the -.

21             Q.      Do you know why you sued her?

22             A.      Yeah.

23             Q.      Why?

24             A.      Because she’s - I felt like she was

25     supposed to help oversee the DOC, also the safety of




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 151 of 212



                                                                          150
  1    the kitchen.

  2            Q.      Do you know what her job was?

  3            A.      I don’t know all the job - like her job

  4    specifically.

  5            Q.      Do you know what her title was?

  6            A.      No.

  7            Q.      Did you ever file a grievance about Ms.

  8    Nicholas?

  9            A.      No.

10             Q.      Did you ever speak to Ms. Nicholas?

11             A.      No.

12             Q.      Does Ms. Nicholas work in the kitchen?

13             A.      No.   She don’t work in the kitchen.

14             Q.      Deputy Frantz, does he work in the

15     kitchen?

16             A.      No.

17             Q.      Superintendent Smith, did he work in the

18     kitchen?
19             A.      No.

20             Q.      None of them were you supervisors?

21                     Correct?

22             A.      In the kitchen, no.

23             Q.      So how about Mr. Lowe?         Who’s Mr. Lowe?

24             A.      He's head of louse.

25             Q.      Louse?     How do you spell it?        Do you




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 152 of 212



                                                                              151
  1    know?

  2            A.      I don’t know how to spell it.

  3            Q.      You sued a gentleman by the name of Gary

  4    Lowe, L-O-W-E.       Do you know who he is?

  5            A.      The guy - is it the big guy SCI CK

  6    kitchen?

  7            Q.      I’ve asked.      I don’t know.      Do you know

  8    who Gary Lowe is that you sued?

  9            A.      I do know there’s like three different

10     Lowes that work in the kitchen.

11             Q.      Okay.

12                     You’re the one who named - you filed your

13     lawsuit and name these defendants.             Do you know why

14     you sued this gentleman?

15             A.      Specifically, I don’t know who he is.              I

16     would have to like - no.

17             Q.      Okay.

18                     You said there’s multiple Lowes in the
19     kitchen.       Tell me who they are and what they do.

20             A.      There’s Mr. Lowe, Lau or Lowes.            Okay,

21     Lowes.       He - I just know he has a big desk all the

22     way in the back in the kitchen.             They say he’s like

23     the big guy in the kitchen.           Then there’s Ms. Lowe,

24     Ms. Lowe, she’s in the back.            She only works in the

25     back.     And then a black guy, Mr. Lowe.




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 153 of 212



                                                                          152
  1            Q.      What race are the other two you

  2    mentioned?

  3            A.      One’s black.      Two is black and one’s

  4    white.

  5            Q.      Okay.

  6                    The first that you said and he sits at

  7    the big desk in the back, is he black or white?

  8            A.      He’s white.

  9            Q.      Okay.

10                     And then you said Ms. Lowe.           There’s a

11     woman?

12             A.      Yes.

13             Q.      Okay.

14                     Is she black or white?

15             A.      She's black.

16             Q.      Okay.

17                     And then you said there’s a black guy,

18     Lowe; okay.      What’s his position, do you know?
19             A.      Blue shirt.

20             Q.      He’s a blue shirt?        Okay.    Does he work

21     in the kitchen?

22             A.      Yes.

23             Q.      Were any of these individuals your

24     supervisor in the kitchen?

25             A.      Mr. Louse - Mr. Lowe was.          The big guy in




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 154 of 212



                                                                           153
  1    the back was.

  2            Q.      Okay.

  3                    You didn’t mention him before when we

  4    talked about your supervisors?            What was his role?

  5            A.      He never came out and communicated with

  6    us so I don’t know who he is, but they said he’s the

  7    guy in charge of the kitchen, like Wheeler and them

  8    have to answer to him.

  9            Q.      Okay.

10                     Did you ever have a discussion with him

11     about the dishwasher door?

12             A.      No, not about the door, per se.

13             Q.      Did you ever file a grievance against Mr.

14     Lowe?     And when I say him, I’m talking about the guy,

15     you said the big guy at the desk in the back.                 Did

16     you ever file a grievance about him?

17             A.      No.

18             Q.      Tell us about Mr. Minnig, M-I-N-N-I-G.
19     Who is he?

20             A.      Minnig is - I guess I learned now that he

21     is the safety guy for SCI-Muncy.

22             Q.      Did you know who he was when you were

23     there?

24             A.      I know what he had to be safe - that he

25     would - it was his position because I only seen him




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 155 of 212



                                                                               154
  1    ever in like the chow hall, like by the steps or on

  2    the walkway with like the different COs.

  3            Q.      Okay.

  4                    Was he your supervisor in any way?

  5            A.      No.     I don’t believe he was.

  6            Q.      Did you ever speak to him about the

  7    dishwasher?

  8            A.      Yes.

  9            Q.      When?

10             A.      I talked to him before my incident.                He

11     came to fix the nozzle in the spray.              Him and

12     Detweiler’s crew, a maintenance crew and I had spoke

13     - well, he was there with Detweiler’s crew.

14     Detweiler really fixed the door, but Minnig was

15     there.       And I said Detweiler why you don’t fix the

16     middle door?       And he said CK didn’t put an order in

17     for me to fix it.

18                           ATTORNEY TOBIN:        Could I just, for
19     clarification, ask a question?            You just said right

20     then Detweiler fixed the door.            Is that what you

21     meant?

22                           THE WITNESS:     No.     Detweiler didn’t

23     fix the - I said - I asked him, Detweiler, why don’t

24     you fix the door?         He said - his reply back was I’m

25     not here to fix the door and CK didn’t put a work




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 156 of 212



                                                                             155
  1    order in to have the door fixed.

  2    BY ATTORNEY ROMANO:

  3            Q.      Who is Detweiler?

  4            A.      A maintenance crew boss.

  5            Q.      Did you ever file a grievance about Mr.

  6    Minnig?

  7            A.      I don’t think I did.

  8            Q.      Did you ever file a grievance about Mr.

  9    Detweiler?

10             A.      No.

11             Q.      And I think I’ve asked this, but I just

12     want to be clear because you said that you’ve

13     mentioned to these people, hey, why don’t you fix the

14     dishwasher door?        Did you ever file a grievance

15     saying the dishwasher door is broken and has not been

16     fixed?

17             A.      No, ma'am.     At that time I didn’t know

18     the grievances - what it was to work it.
19             Q.      Okay.

20                     Let’s talk about Secretary Wetzel.             Have

21     you ever met Secretary Wetzel?

22             A.      No.

23             Q.      Have you ever spoken to him?

24             A.      No.

25             Q.      Have you ever written to him?




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 157 of 212



                                                                          156
  1            A.      No.

  2            Q.      Your complaint alleges that he’s aware of

  3    problems with the dishwasher - or I’m sorry, problems

  4    with your medical treatment.            Do you have any

  5    firsthand knowledge that he knows about the medical

  6    treatment you did or did not receive?

  7            A.      No.

  8            Q.      Did you ever file a grievance regarding

  9    Mr. Wetzel?

10             A.      No.

11             Q.      Mr. Oppmann, do you know who that is?

12             A.      Can you repeat the name, please?

13             Q.      Oppman, O-P-P-M-A-N?

14             A.      No.

15             Q.      Do you know why you sued him?

16             A.      No.

17             Q.      No?   Have you ever spoken to him?

18             A.      No.
19             Q.      Or written to him?

20             A.      No.

21             Q.      Your complaint alleges that he was aware

22     of the problems with your medical treatment.                 Do you

23     have any firsthand knowledge that he knew anything

24     about the treatment you received?

25             A.      No.




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 158 of 212



                                                                          157
  1            Q.      Did you file a grievance against Mr.

  2    Oppman?

  3            A.      No.

  4            Q.      Let’s talk about Mr. Schaeffer.            You

  5    talked about him before you said he was a supervisor.

  6    Do you know what his job title was?

  7            A.      I don’t know, just supervisor.           He used

  8    to be a regular blue shirt so he just got promoted to

  9    supervisor.

10             Q.      Okay.

11                     Do you know when that happened?

12             A.      No.

13             Q.      When you started back in the kitchen in

14     September of 2015, was he already supervisor then or

15     did it happen after that?

16             A.      I forget.

17             Q.      Okay.

18                     You said he was your supervisor the day
19     that you were injured.

20             A.      Yes.

21             Q.      Right?    Did you ever speak to him about

22     problems with the dishwasher before your injury?

23             A.      No.

24             Q.      Do you have any firsthand knowledge that

25     he was aware of problems with the dishwasher door?




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 159 of 212



                                                                            158
  1            A.      Yeah.    I think he was aware of because he

  2    had to give us - they had to give us the instrument

  3    out of the safety cabinet to use it.

  4            Q.      Okay.

  5                    Well, you’re talking about the

  6    screwdriver though.         The screwdriver didn’t

  7    contribute to your injury.

  8                          Right?

  9                          You said it was already out of the

10     door.

11                           ATTORNEY TOBIN:      Objection to the form

12     and lack of foundation.          She doesn’t -.

13                           ATTORNEY ROMANO:      That’s fine.      I’ll

14     withdraw that question.

15     BY ATTORNEY ROMANO:

16             Q.      Do you have any firsthand knowledge that

17     Mr. Schaeffer was aware - let me back up.

18                     Other than the inmate that you said got
19     her finger caught on the door, were you aware of

20     anyone else ever being injured because of the

21     dishwasher door?

22             A.      No.

23             Q.      Okay.

24                     Your complaint alleges that Mr. Schaeffer

25     was aware of these prior injuries.             Do you have any




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 160 of 212



                                                                           159
  1    firsthand knowledge that he knew of that injury?

  2            A.      Of my injury with me in the dishwasher

  3    door?

  4            Q.      The other person with the finger?

  5            A.      Oh, I don’t know.        I never asked.

  6            Q.      Okay.

  7                    Did you ever complain to him - before you

  8    were injured, did you ever complain to him about the

  9    fact that you had to work on the dishwasher door

10     despite the fact that you thought it was broken?

11             A.      No.

12             Q.      Did you ever file a grievance about Mr.

13     Schaeffer?

14             A.      No.

15             Q.      You said that when you told Mr. Schaeffer

16     about your injury and asked to go to medical he wrote

17     you a pass to go?

18             A.      Yes.
19             Q.      Correct?

20             A.      Yes.

21             Q.      Did you ever ask Mr. Schaeffer to go to

22     medical about your arm and he told you no?

23             A.      No.     He didn’t tell me no.

24             Q.      Okay.

25                     Let’s talk about Ms. Anthony.           She’s one




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 161 of 212



                                                                            160
  1    of the Corrections Officers?

  2            A.      Yeah.

  3                         THE WITNESS:      Can I be excused one

  4    moment?

  5                         ATTORNEY ROMANO:       Sure.

  6                                     ---

  7    (WHEREUPON, A SHORT BREAK WAS TAKEN.)

  8                                     ---

  9    BY ATTORNEY ROMANO:

10             Q.      I asked you about Ms. Anthony and you

11     kind of made a face?

12             A.      Oh, no.    I had to use the bathroom.              That

13     was part having to get up again.

14             Q.      Okay.

15                     Who is Ms. Anthony?

16             A.      She’s a blue staff.

17             Q.      Okay.

18                     Corrections officer?
19             A.      Yes.

20             Q.      Was Ms. Anthony there during your first

21     incarceration?

22             A.      Yes, I believe so.        I want to say

23     strongly, yes.

24             Q.      Did you get along with Ms. Anthony?

25             A.      Yes.




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 162 of 212



                                                                          161
  1            Q.      She ever write you a misconduct?

  2            A.      She wrote me probably one before, yeah.

  3            Q.      Do you know what it was for?

  4            A.      No.

  5            Q.      Do you know when?

  6            A.      No.

  7            Q.      You told me about asking Ms. Anthony if

  8    you could to medical right after your injury and that

  9    she told you, told you no.

10             A.      Yes.

11             Q.      Was there ever any other time where you

12     asked her if you could go for medical treatment and

13     she told you no?

14             A.      No.

15             Q.      Okay.

16                     So your allegation in your complaint that

17     she denied you medical treatment is based on that one

18     incident?
19             A.      Yes.

20             Q.      And you were in medical within a half

21     hour after your injury occurred?

22                     Correct?

23             A.      Well, after I went to find another blue

24     shirt that would assist me to go because she wasn’t

25     going to let me go.         She said no.




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 163 of 212



                                                                           162
  1            Q.      But your supervisor, Mr. Schaeffer, let

  2    you go?

  3            A.      Yeah.    Schaeffer let me go.

  4            Q.      Did you ever file a grievance against Ms.

  5    Anthony?

  6            A.      No.

  7            Q.      Okay.

  8                    So what about Ms. Young?          Who’s she?

  9            A.      A nurse.

10             Q.      You indicate in your complaint that she

11     denied you medical treatment.            How did she do that?

12             A.      Well, actually, I don’t remember like off

13     the - like I only remember who she is.               It’s like

14     blurring my things, but I feel like I had an

15     encounter with her right then and there and went to

16     my unit manager about it.           But to like say who she is

17     right now, I don’t even know who she is.

18             Q.      By my review of the medical records.               You
19     saw Ms. Young in medical on November 2nd of 2015.

20     That is the only date that I show her name on your

21     records.      Do you know if you saw her more than one

22     time?

23             A.      I don’t even know who she is.

24             Q.      Okay.

25                     Do you know what treatment she provided




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 164 of 212



                                                                               163
  1    you?

  2            A.      No.

  3            Q.      Did you ever file a grievance about Ms.

  4    Young?

  5            A.      I don’t think so.

  6            Q.      Your complaint alleges - do you know what

  7    happens to the notes that a nurse takes after she

  8    takes them?      Do you know if anyone looks at them?               Do

  9    you know any of those procedures?

10             A.      No.

11             Q.      No?

12                     Do you have any firsthand knowledge that

13     - strike that.

14                     Let's talk about Ms. Blair Morrison?               We

15     talked about the Request to Staff slips that you

16     wrote to her.

17             A.      Yeah.

18             Q.      And she would sometimes respond and tell
19     to put in a sick call?

20                     Correct?

21             A.      Yes.

22             Q.      Did you ever file a grievance against Ms.

23     Morrison, Ms. Blair Morrison?

24             A.      No.

25             Q.      Okay.




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 165 of 212



                                                                          164
  1                    The last document I want to show you I’ve

  2    marked as Exhibit 5.

  3                                     ---

  4          (Whereupon, Deposition Exhibit 5, Declaration

  5          of Denise Dixon, was marked for identification.)

  6                                     ---

  7    BY ATTORNEY ROMANO:

  8            Q.      Ms. Dixon do you recognize this document?

  9            A.      Yes.

10             Q.      Did you personally type this up?

11             A.      No.

12             Q.      On the second page is that your

13     signature?

14             A.      Yeah.

15             Q.      Did you provide the information for this

16     document?

17             A.      Yes.

18             Q.      Okay.
19                     Do you know, how did that come about?

20                           ATTORNEY TOBIN:      Objection to the

21     extent that calls for broaching attorney client

22     privilege.

23                           ATTORNEY ROMANO:      Yeah.    So let me

24     correct that then.         I don’t want you to tell me

25     anything your Attorney said to you, any conversation




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 166 of 212



                                                                          165
  1    you had with your attorney.           Okay.

  2                         So let me sort of rephrase that

  3    question.

  4    BY ATTORNEY ROMANO:

  5            Q.      Did you provide information to your

  6    counsel and then this was typed up and presented to

  7    you to review or were you there as it was being

  8    typed?

  9            A.      Both.

10             Q.      Okay.

11                     Let’s go through this.         Number three says

12     you filed grievance number 605287 on or about

13     December 31, 2015.

14                     Correct?

15             A.      Yes.

16             Q.      And that was Exhibit 1 that we looked at,

17     I believe?

18                             ATTORNEY TOBIN:       I think I have it.
19     It’s the first one, yeah.

20                             ATTORNEY ROMANO:       Okay.

21     BY ATTORNEY ROMANO:

22             Q.      Number four, you say the grievance was

23     returned to me through the inmate mail system at

24     SCI-Muncy.      And then five says that you don’t receive

25     any information or documents stating why the




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 167 of 212



                                                                          166
  1    grievance was returned to me.

  2                    Is that right?

  3            A.      Yes, ma'am.

  4            Q.      Okay.

  5                    We looked at that rejection slip on page

  6    two Bates stamped DEF dot DOC246 and it’s checked as

  7    to why it was returned to you.

  8                    Correct?

  9            A.      Yes.

10             Q.      And there’s an instruction about what

11     information is needed for you to properly submit the

12     grievance.

13                     Correct?

14             A.      Yes.    But I never received the stamp date

15     to this grievance number.

16             Q.      Well, what did you get back?

17             A.      Just the first page of my writing and

18     then I got the signature of facility grievance
19     coordinator, Mr. Stevens' name in that spot.

20             Q.      Is Mr. Stevens the facility grievance

21     coordinator?

22             A.      I don’t - they said Ms. Shrimp was, but

23     sometime Mr. Stevens will write back.              Like I have a

24     grievance somewhere in here - Ms. Lowe, I think.

25     There’s a nurse or a P.A. or somebody on one of the




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 168 of 212



                                                                           167
  1    grievances.      So that’s why I asked you earlier like

  2    to the some of the grievance there’s different levels

  3    to the grievance whoever becomes the grievance

  4    coordinator.

  5            Q.      You say that you didn’t know you could

  6    appeal the grievance.          That’s in the handbook.

  7                    Right?

  8            A.      Yes.

  9            Q.      Okay.

10                     This declaration doesn’t mention filing

11     any grievance before December 31, 2015.

12                     Is that right?

13             A.      Could you repeat your question, please?

14             Q.      Sure.

15                     This document doesn’t make mention of any

16     grievance that you filed before December 31st, 2015.

17                     Correct?

18             A.      No, not on this paperwork it does not.
19             Q.      Okay.

20                     Paragraph eight says you filed grievance

21     number 607412 on or about January 14th, 2016.                 And

22     the next paragraph says in this grievance and in

23     later grievances I complained about the safety

24     problem with the broken dishwasher door.

25                     Is that correct?




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 169 of 212



                                                                            168
  1            A.      Yes.

  2            Q.      Okay.

  3                    Paragraph 11 says after grievance 607412

  4    was denied, I was told by SCI-Muncy staff members to

  5    file the grievance appeal form with my unit manager

  6    instead of with the superintendent’s office.                 So this

  7    is what I did for this grievance and others.                 Did I

  8    read that right?

  9            A.      Yes.

10             Q.      What staff members told you to file a

11     form with the unit manager?

12             A.      Superintendent Smith.

13             Q.      Give me one second.        I don’t think we

14     looked at that grievance.           Let’s mark this as Exhibit

15     6.

16                                      ---

17           (Whereupon, Deposition Exhibit 6, 1/14/16

18           Inmate Grievance, was marked for identification.)
19                                      ---

20     BY ATTORNEY ROMANO:

21             Q.      Ms. Dixon, do you recognize this

22     document?

23             A.      Yes.

24             Q.      And what is it?

25             A.      A grievance.




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 170 of 212



                                                                          169
  1            Q.      Did you write this?

  2            A.      Yes.

  3            Q.      Okay.

  4                    Can you read it to us?

  5            A.      Oh, wow.     Okay.    One moment.

  6                    On January 14, 2016, I went to sick call

  7    because I am still having problems bending my arm.

  8    During the RNs and physicians looking through my

  9    files, they noticed that my x-ray was wrong, that the

10     man who gave me my x-ray actually submitted my left

11     arm.    So this whole time since 11/11/2015, I’ve been

12     complaining about being in pain and medical kept

13     saying my x-rays say that I’m fine.              It’s because

14     it’s somebody else’s x-ray.           My right arm is severely

15     in pain.      The dishwasher was broken in the middle

16     handler, so when I was cleaning it, it came down on

17     my arm.      Ms. Paez said I was going to be on a call

18     out tomorrow to get my x-ray done.              When I was
19     getting my x-ray done the first time, they never did

20     my left, so for them to have an x-ray of a left

21     forearm is unaccurate.          I am in severe pain and need

22     to be seen by a doctor.          I go for my new x-ray

23     supposedly 1/15/2016.

24             Q.      Okay.

25                     And this is signed on the line that says




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 171 of 212



                                                                           170
  1    signature of facility grievance coordinator, R.

  2    Shrimp with a slash and some initials and dated

  3    January 20, 2016.

  4                    Correct?

  5            A.      Yes.

  6            Q.      Okay.

  7                    If you could turn to the second page

  8    which is Bates stamped DEF dot DOC249, have you ever

  9    seen this document before?

10             A.      Yes.

11             Q.      What is it?

12             A.      An Initial Review Response.

13             Q.      Okay.

14                     This is the response denying your

15     grievance?

16                     Correct?

17             A.      Yes.

18             Q.      Okay.
19                     And it’s signed by Ms. Blair Morrison?

20             A.      Yes.

21             Q.      And it says Ms. Dixon, I am in receipt of

22     your grievance and have the following response.

23                     I reviewed your medical records.            You

24     were seen in the medical Department on the following

25     dates:       11/2/16, 11/6/15, 11/25/15, and 1/22/16.              The




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 172 of 212



                                                                           171
  1    last x-ray of your right elbow was completed on

  2    1/15/16 and indicated soft tissue swelling, no

  3    fracture, dislocation or joint effusion.

  4                    Ms. Dixon, you have been prescribed

  5    Motrin 600 for pain.         Upon last medical review with

  6    the provider on 1/22/16, a consult was placed for

  7    physical therapy.

  8                    Ms. Dixon, medical care and services have

  9    been provided to you for your medical concern.                 This

10     grievance is lacking arguable facts and is therefore

11     denied.

12                     Did I read that correctly?

13             A.      Yes.

14             Q       And it’s dated January 29th, 2016.

15                     Correct?

16             A.      Yes.

17             Q.      All right.

18                     And the third page Bates stamped DEF dot
19     DOC 248, have you ever seen this document?                I think

20     you referenced earlier this is the document you got

21     back from Mechanicsburg?

22             A.      Yes.

23             Q.      Is that right?

24             A.      I don't know if it’s this one, like this

25     one, but I remember I had that one that said that I




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 173 of 212



                                                                            172
  1    needed to submit all three of them.

  2            Q.      Okay.

  3                    Did you write to - this label at the top

  4    says Secretary’s Office of Inmate Grievances and

  5    Appeals.      Did you write to them?

  6            A.      Yes.

  7            Q.      Okay.

  8                    And it references - it says grievance

  9    number and it lists five different grievances.                 Did

10     you write five separate requests to the Secretary’s

11     Office of Inmate Grievances and Appeals or just one

12     that related to all of them?            Do you know?

13             A.      No, I don’t remember.

14                          ATTORNEY ROMANO:       For the record, I

15     just noticed this yesterday.            I requested from that

16     office if they have copies of them.              So I will

17     produce them if I get them.

18                          ATTORNEY TOBIN:       Okay.
19                          Oh, so those aren’t included in the

20     production as far as you know?

21                          ATTORNEY ROMANO:       Let’s go off the

22     record.

23                                      ---

24     (WHEREUPON, AN OFF RECORD DISCUSSION WS HELD.)

25                                      ---




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 174 of 212



                                                                          173
  1    BY ATTORNEY ROMANO:

  2            Q.      Do you know whether you sent one request

  3    relating to five different grievances all in one or

  4    whether you sent five separate?

  5            A.      Five together.       It wouldn’t be like -

  6    they wouldn’t like pick out - like you mentioned this

  7    in this grievance, this grievance, this grievance.                 I

  8    must have sent like all the grievance in one envelope

  9    to them.

10             Q.      Okay

11                     So it looks like they have crossed, x-ed

12     off box G which says you have not yet appealed this

13     issue to the facility manager?

14                     Correct?

15             A.      Yeah, that’s what it says.

16             Q.      There’s some more there.          It says final

17     review will not be granted until you do so.                Upon

18     receiving a response from the facility manager at the
19     respective facility, you may once again submit a

20     timely written appeal to this office for final

21     review.

22                     Be sure that your appeal to this office

23     includes all the necessary documents as outlined in

24     DC ADM 804.      If all documents are not received with

25     your appeal, it may be dismissed.             This response does




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 175 of 212



                                                                          174
  1    not grant you a right appeal if it would otherwise

  2    have been untimely to pursue that appeal to the

  3    Superintendent.

  4                    Did I read that correctly?

  5            A.      Yes, ma'am.

  6            Q.      Have you ever read DC ADM 804?

  7            A.      Yeah, I read it in my grievance book.

  8            Q.      Okay.

  9            A.      When I first got there, I read my whole

10     book before.

11             Q.      When you first got there?

12             A.      Yes.

13             Q.      In 2012?

14             A.      Yes.

15             Q.      Again in 2015?

16             A.      Probably not.

17             Q.      Under the comments/actions taken, it

18     says, Ms. Dixon this is in response to your letter to
19     this office regarding your medical concerns.                 You

20     indicate that you have filed the above referenced

21     grievances regarding these concerns.              Upon review,

22     records reflect that you have not appealed any of the

23     initial review responses/rejections to the

24     Superintendent.

25                     In accordance with the DC ADM 804, if you




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 176 of 212



                                                                          175
  1    are not satisfied with the initial review

  2    response/rejection that you received you have the

  3    opportunity to appeal that to the Superintendent

  4    within 15 working days.

  5                    Once you receive a response from the

  6    Superintendent and if you are still not satisfied,

  7    you may then appeal to this office for final review.

  8    Since you used the grievance system to address your

  9    concerns, they will not be readdressed in this forum.

10                     Did I read that correctly?

11             A.      Yes.

12             Q.      And that’s signed by Keri Moore dated

13     January 12th, 2017?

14             A.      Yes.

15             Q.      Paragraph 14 of your declaration, going

16     back to Exhibit 5, you said I did not know who was in

17     charge of safety issues in the central kitchen or who

18     was responsible to see if the policies and procedures
19     at the SCI-Muncy during the time when I was filing my

20     grievances -.

21                          ATTORNEY TOBIN:       Okay.    Hold on.

22                          I’m sorry.

23                          ATTORNEY ROMANO:       I’m sorry.

24                          ATTORNEY TOBIN:       I misplaced the - and

25     I don’t know how that could happen.




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 177 of 212



                                                                           176
  1                         ATTORNEY ROMANO:       Sorry.

  2                         ATTORNEY TOBIN:       Oh, here we are.

  3    Sorry.

  4    BY ATTORNEY ROMANO:

  5            Q.      I was reading paragraph 14 on the second

  6    page.     It says I did not know who was in charge of

  7    safety issues in the central kitchen or who was

  8    responsible for safety policies and procedures at

  9    SCI-Muncy during the time when I was filing my

10     grievances so I did not include the names of these

11     people in my grievances.

12                     Did I read that correctly?

13             A.      Yes, ma'am.

14             Q.      Now, you just told me about Mr. Lowes

15     that they told you he was the big guy in the back or

16     the big boss in the back.           So you knew he was in

17     charge -,

18             A.      I don’t know his - pardon me - I didn’t
19     know his, but nobody went to him for help.                Like he

20     didn’t never come out the office.             If he came out the

21     office like he did a little sweep and went back in.

22     So he like didn’t interact with us.              So for me just

23     to ask him a question, he was real like - I didn’t

24     never ask him nothing.

25             Q.      Okay.




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 178 of 212



                                                                          177
  1                    Did you ever file a grievance complaining

  2    about the central kitchen supervisors or the central

  3    kitchen staff?

  4            A.      No

  5            Q.      No?

  6            A.      Didn’t have a problem there, no.

  7            Q.      Never had a problem there?          Okay.

  8                          ATTORNEY ROMANO:      Ms. Dixon, that’s

  9    all the questions I have, I think.             I’m going to look

10     through my notes, but I’ll let Mr. Hamilton go ahead

11     and ask you some questions.

12                           ATTORNEY HAMILTON:       Sure I’ve got

13     some, not nearly as many as previous counsel here,

14     but we’ll get through it.

15                                      ---

16                                 EXAMINATION

17                                      ---

18     BY ATTORNEY HAMILTON:
19             Q.      Ma’am, you mentioned someone named

20     Rishel?

21             A.      Rishel?

22             Q.      When you were asked about medical

23     providers, you said someone named Rishel.                Do you

24     know who that is?

25             A.      Oh, one of the ladies, a chubbier lady I




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 179 of 212



                                                                          178
  1    seen in medical before.

  2            Q.      Okay.

  3                    Do you know what her position was?

  4            A.      No.

  5            Q.      Do you know how many times you saw her?

  6            A.      I think two times.

  7            Q.      Do you know if Rishel is her first name

  8    or last name?

  9            A.      Probably her last name.

10             Q.      Do you know her first name?

11             A.      No.

12             Q.      Do you recall any medical care she

13     provided you?

14             A.      I’m actually getting her and somebody

15     else confused, but one of the ladies gave me the

16     Motrin and the ice, but I don’t know which one it

17     was.    I don’t know if was Rishel or Young.

18             Q.      You’re aware you’ve sued Ms. Rishel.
19                     Right?

20             A.      Uh-huh (yes).

21             Q.      And you’ve alleged that she violated your

22     constitutional rights.

23             A.      Uh-huh (yes).

24             Q.      Is that correct?       Can you tell me what

25     she did to violate your constitutional rights?




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 180 of 212



                                                                          179
  1                          ATTORNEY TOBIN:      Objection, that’s

  2    argumentative.

  3                          ATTORNEY HAMILTON:       She signed the

  4    verification for the complaint, so I don’t think it’s

  5    argumentative.        I want to know the acts she’s

  6    alleging my client did to violate her constitutional

  7    rights.      It's not argumentative I’m entitled to ask

  8    that.     Note the objection, but I’d like her to answer

  9    the question.

10                           ATTORNEY TOBIN:      You can - you can

11     answer.      What did she do?

12                           THE WITNESS:     Can I see a paper with

13     her name on it so I can like refresh my mind about

14     them because it’s been so long?

15     BY ATTORNEY HAMILTON:

16             Q.      I’d rather not.       I mean -

17             A.      Oh.

18             Q.      - this is based upon your memory so if
19     you know what she did, fine, if you don’t -.

20             A.      Oh. well, she in the - she’s in there for

21     a reason, but I don’t remember offhand.

22             Q.      So you don’t know why you sued her?

23             A.      I mean, I do know, but not - but I just

24     can’t answer that off the -.

25             Q.      Okay.




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 181 of 212



                                                                          180
  1                    Did you ever file a grievance naming her?

  2            A.      Yeah, I think I did.

  3            Q.      How about Dr. Freeland?         Do you know what

  4    her job was at SCI-Muncy?

  5            A.      I just knew she was one of the doctors.

  6            Q.      And you saw her multiple times.

  7                    Right?

  8            A.      Yes.

  9            Q.      Now, you told us that you wrote to Ms.

10     Freeland a bunch of times.

11                     Right?

12                     Yes?

13             A.      Yes.

14             Q.      Okay.

15                     You’re aware that’s not the correct

16     process for getting to see Dr. Freeland.

17                     Right?

18             A.      What is the right process?
19             Q.      You would - I think you told us a bunch

20     of times today people told you to put in a request

21     for sick call.

22                     Right?

23             A.      I put in numerous sick calls to Dr.

24     Freeland.

25             Q.      And when you put in the sick call request




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 182 of 212



                                                                          181
  1    you got seen in medical.

  2                    Right?

  3            A.      No.

  4            Q.      You weren’t seen in medical after sick

  5    call slips?

  6            A.      Sometimes.

  7            Q.      Well, you told us, I believe, and you

  8    wrote one of your grievances - and I’ll give you the

  9    exact dates - that you were seen at least 12 times by

10     June of 2016.

11                     Is that right?

12             A.      Yeah, but that don’t mean every time I

13     got seen was from Dr. Freeland.

14             Q.      Understood.

15                     So for = and I believe you said in one of

16     your grievance from October of 2015 to January 2016,

17     you were seen in medical at least six times.

18             A.      Is that what it says?
19             Q.      That’s what your grievance says.

20             A.      Okay.

21             Q.      We read it here today.

22             A.      All right.

23             Q.      Okay.

24                     So we can agree then in roughly a two and

25     a half month period you were seen at least six times




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 183 of 212



                                                                          182
  1    in medical.      And that - yes?

  2            A.      Yes, saying yes.

  3            Q.      So that’s at least twice a month you were

  4    seen in medical.

  5            A.      Yes.

  6            Q.      Do you see your doctors now that often?

  7            A.      No.

  8            Q.      Can you tell me what Dr. Freeland did to

  9    violate your constitutional rights?

10             A.      Well, -.

11                           ATTORNEY TOBIN:      Same objection.

12     That’s argumentative.

13                           ATTORNEY HAMILTON:       That’s fine, but

14     she can answer.

15                           THE WITNESS:     I mean, just the delay,

16     and me having, seeking medical attention, me having

17     to continuously keep writing request slips, sick

18     calls to get down there just to be seen about my arm.
19     BY ATTORNEY HAMILTON:

20             Q.      Well, let’s go through the medical care

21     you received.

22             A.      Uh-huh (yes).

23             Q.      Now when you first went to medical after

24     the incident you were given ice.

25                     Right?




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 184 of 212



                                                                          183
  1            A.      Yes.

  2            Q.      And you were given Motrin.

  3            A.      Yes.

  4            Q.      And they told you to keep your arm

  5    elevated and keep it moving.

  6            A.      Yes.

  7            Q.      Can we agree that’s medical care?

  8            A.      To a degree.

  9            Q.      Now, can we also agree that at some point

10     you were given muscle relaxants?

11             A.      Yes.

12             Q.      And you were given additional pain

13     relievers?

14             A.      Yes.

15             Q.      And you were sent to Geisinger?

16             A.      Yes.

17             Q.      And you were given PT first at SCI-Muncy?

18                     Correct?
19             A.      Yes.

20             Q.      And then Geisinger sent you for PT?

21             A.      Yes.

22             Q.      And medical sent you for at least, if not

23     two x-rays?

24             A.      Medical sent me for one x - well, that

25     one x-ray, the first time it was inaccurate and then




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 185 of 212



                                                                              184
  1    the second time I got the x-ray.

  2            Q.      Okay.

  3                    So we can agree that all that’s medical

  4    care?

  5            A.      Yes.

  6            Q.      Okay.

  7                    And can we agree Ms. Dixon one of the

  8    reasons we’re here is we disagree with the medical

  9    care you received?

10                          ATTORNEY TOBIN:       Objection.      That’s

11     argumentative.

12                          THE WITNESS:      No, I don’t -.

13                          ATTORNEY HAMILTON:        I don’t believe

14     it’s argumentative.         I’m asking if she agrees or

15     disagrees with the medical care she received.

16                          ATTORNEY TOBIN:       You’re not asking

17     her.    I’m - you’re not asking her about facts you’re

18     asking her to agree with your argument that the
19     things that were done at Muncy that are called

20     medical care are indeed constitutional medical care.

21                          ATTORNEY HAMILTON:        Well, your

22     speaking objection on the grounds of federal rules is

23     highly inappropriate at this point.              So if you have

24     an objection to the form, go ahead and state it.                   I

25     am asking her whether she agrees or disagrees with




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 186 of 212



                                                                          185
  1    the medical cares she received.             That’s an

  2    appropriate question.

  3                          ATTORNEY TOBIN:      You can answer the

  4    question.

  5                          THE WITNESS:     I don’t agree with the

  6    medical attention that I was given.

  7    BY ATTORNEY HAMILTON:

  8            Q.      Well, ma’am, after all the care you

  9    received, no one’s ever diagnosed you with a fracture

10     of your right arm.

11                     Is that right?

12             A.      No.

13             Q.      And no one’s ever told you you have a

14     torn tendon or a torn ligament in right arm?

15             A.      No.

16             Q.      And in fact, the only diagnosis that I’ve

17     seen - and you can tell me if I’m wrong - is

18     arthritis in your right arm?
19             A.      Yes.

20             Q.      You’re not aware of any other diagnosis

21     with your right arm?

22             A.      Well, Dr. Freeland said my incident is

23     due to - it’s like a sports injury, due to the trauma

24     of the dishwasher door falling on my arm.                It locked

25     my arm in that position.          So that’s why the arthritis




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 187 of 212



                                                                           186
  1    gathered in my forearm.

  2            Q.      Okay.

  3                    You told us earlier that the door didn’t

  4    actually hit your elbow.          It hit above your elbow.

  5                    Is that right?

  6            A.      Well, I showed you it’s my elbow - I

  7    showed you like - okay.          Maybe I should take my shirt

  8    off.

  9                    Okay.

10                     So it hit there so I have a knot in my

11     forearm.      So the door smashed me right here

12     (indicates).       So this would be my forearm.           This is

13     where the door hit me at.            This is where it was.

14             Q.      Okay.

15                     I want the record to reflect you pointed

16     to a spot above your elbow towards your bicep.

17                     Correct?

18             A.      No.     I told you it’s like a inch above
19     where the crease in my line (sic) is at.

20             Q.      Correct.

21                     So let’s - let’s get some terms straight

22     on here.

23             A.      Uh-huh (yes).

24             Q.      So for our purposes, I consider the

25     forearm to be from the elbow down to the wrist.




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 188 of 212



                                                                          187
  1            A.      Down.     Oh, okay.

  2            Q.      Okay.

  3                    So it did not strike you in the forearm?

  4            A.      Okay.

  5            Q.      Is that what you’re saying?           I don’t want

  6    to put words in your mouth.           It struck you above the

  7    elbow crease?

  8            A.      Well, I always say my forearm because

  9    this is the part that went instantly numb.                Like

10     nothing above my back or this part (indicates) been

11     hurting to me.         Like from the elbow down this is what

12     like - instantly the ache started.

13             Q.      I also want to know so - what position

14     was your arm in when it was struck.              And what I mean

15     is was your palm facing up?           Was your palm facing

16     down?     Was your palm facing the way you would shake a

17     hand?

18             A.      Like twisted upwards.
19             Q.      So more towards the way you would shake a

20     hand?

21             A.      No.     If you shook your hand like you put

22     your hand upwards.

23             Q.      Okay.

24                     So your palm was facing upwards?

25             A.      Yes.




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 189 of 212



                                                                          188
  1            Q.      So did it strike inside of your elbow

  2    crease?

  3            A.      Yes.

  4            Q.      Okay.

  5                    But above the elbow?

  6            A.      Yes.

  7            Q.      So there’s a muscle there; right, the

  8    bicep?

  9            A.      Yes.

10             Q.      Did it hit you in the bicep?

11             A.      Yes.

12             Q.      Okay.

13                     I apologize for being disjointed, but I'm

14     doing clean up, so I have to move and groove here and

15     pick out different things to ask you.

16             A.      Okay.

17             Q.      Now, while you were still at SCI-Muncy

18     you went out and saw an orthopedic surgeon as well?
19                     Right?

20             A.      Yes.

21             Q.      You saw Dr. Walsh and Dr. Harker?

22             A.      Uh-huh (yes).

23             Q.      And that would have been in September of

24     2016 prior to your discharge?

25             A.      Yes.




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 190 of 212



                                                                          189
  1            Q.      And they found no evidence of arthritis

  2    and no evidence of fracture.

  3                    Is that right?

  4            A.      Yes.

  5            Q.      And they advised you to continue with

  6    physical therapy.

  7            A.      Yes.

  8            Q.      They told you that you didn’t need

  9    surgery.

10             A.      Well, it was a lot of bickering back

11     between him and Dr. Freeland.            He kept telling Dr.

12     Freeland I have rheumatoid arthritis and Dr. Freeland

13     tell him no, I don’t.          He would retest me.        He

14     actually wanted to give me a cast, and he mentioned a

15     cast, he mentioned surgery before.             So Dr. Freeland

16     is aware of like my doctor at the time because they

17     always used to bicker and battle back and forth with

18     each other.
19             Q.      Okay.

20                     Is there anything you can point out to me

21     that one of your outside doctors said you have to

22     have this treatment and the medical team at SCI-Muncy

23     wouldn’t let you have it?

24             A.      No.     They didn’t never come up with

25     something solid and say like this is what want to




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 191 of 212



                                                                          190
  1    give to her.

  2            Q.      Okay.

  3                    So we can agree then when you went to see

  4    the outside physicians, they didn’t come up with some

  5    treatment that SCI Munch either hadn’t already tried

  6    or was in the process of trying?

  7            A.      Yeah.    The outside treatment, they just

  8    gave me cortisone shots.

  9            Q.      Okay.

10                     And did that help at all?

11             A.      No.

12             Q.      Do your physicians now treat you with

13     cortisone shots?

14             A.      No.

15             Q.      Now, we talked a little bit about when

16     you wear your brace and I just want to be clear on

17     that.     So do you wear it all day long or just for

18     various points of the day?
19             A.      Various points of the day.          I’ll wear it

20     like - the days I’m not working I’ll wear up to like

21     two to four hours then take it off.              Let it breath

22     and move around by itself for a little bit and then

23     and at night.         I wear every day at night.

24             Q.      Okay.

25                     But you don’t wear it to work?




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 192 of 212



                                                                          191
  1            A.      No.     I don’t wear it to work.

  2            Q.      Okay.     So okay, thanks.

  3                          ATTORNEY HAMILTON:       Ma’am, I think

  4    that’s all the questions I have for you.               I don’t

  5    know if Ms. Romano has any more she hasn’t talked

  6    about.

  7                          ATTORNEY ROMANO:      No, I don’t.

  8                          ATTORNEY TOBIN:      I have just a few.

  9                                     ---

10                                 EXAMINATION

11                                      ---

12     BY ATTORNEY TOBIN:

13             Q.      Ms. Dixon, earlier Counsel asked you or

14     you testified that you put in sick call slips and

15     request slips and you got painkillers and muscle

16     relaxers.      Is that - you remember saying that?

17             A.      Yes.

18             Q.      If you got all of those things when you
19     went to sick call, why did you keep putting sick call

20     slips?

21             A.      Well, initially it was like I didn’t

22     receive all of that at one time.             Like I didn’t

23     receive ice for a long time.            Like they gave me the

24     ice that one day.         After that I wasn’t allowed ice

25     for a while.       Deputy Frantz is actually the one who




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 193 of 212



                                                                          192
  1    went down there and told them like give her ice and

  2    they give me ice.

  3                    My physical therapy, my physical

  4    therapist, Chris, at Muncy said that I should be

  5    prescribed ice and medicine.            At first I didn’t have

  6    none of them.       I didn’t have the ice or I didn’t have

  7    the medicine.       Once the medicine the first time ran

  8    out, that was it and like I was - me continuously

  9    writing request slips is like, hey, I need, - my

10     arm’s in pain.       I need pain medication.          I need ice.

11     And then they got approval of my ice.              They

12     eventually got approval and I had it morning and

13     night.       And then I would see Freeland start helping

14     me more with you know, pain medication.

15             Q.      Okay.

16             A.      But at first there was nothing.

17             Q.      And you also testified earlier that you

18     didn’t file grievances against specific people, the
19     specific individuals.          You didn’t put their names in

20     the grievances.         Can you explain why?

21             A.      Well, if you could look at any of my

22     grievances and see a little why -.              It’s like, at

23     first it’s just like I didn’t know who specifically

24     am I supposed to write about it?             I mean, grievances.

25     I just know that my arm got banged in the dishwasher




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 194 of 212



                                                                          193
  1    and I’m talking about the dishwasher door.                I didn’t

  2    know that I should have - maybe I should have wrote a

  3    separate grievance and said how I was refused to

  4    leave CK kitchen, you know.            Like, I didn’t know

  5    every situation has you can do a grievance.                Like, I

  6    could do a grievance on a kitchen door.               I could do a

  7    grievance on the person.          I could do a grievance on

  8    like food in the kitchen.           At the time, it was like I

  9    didn’t know that.        I just know that my arm hurts.            It

10     got stuck in the kitchen door and somebody needs to

11     help me out with pain medication or something.

12             So that’s what I was really seeking.             I was

13     just going, going out there so somebody could latch

14     onto and help me and maybe somebody could show me how

15     I’m supposed to do the writing of a grievance.

16                          ATTORNEY TOBIN:       That’s all the

17     questions I’ve got.

18                          ATTORNEY ROMANO:       I just have one
19     follow up.

20                                      ---

21                               RE-EXAMINATION

22                                      ---

23     BY ATTORNEY ROMANO:

24             Q.      Ms. Dixon, your counsel has provided us

25     with copies of a number of Request to Staff slips.




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 195 of 212



                                                                               194
  1    You kept those forms?

  2            A.      Yeah.

  3            Q.      Did you keep any other forms from your

  4    incarceration?

  5            A.      I got to look through my box.           I said I

  6    was going to, but it’s already - like, I had

  7    paperwork, but me in and out the RHU and you know,

  8    you don’t get nothing when you go to RHU.                The COs

  9    get it.

10                     And then when you get out, you get to go

11     through your stuff.         So if they packed it, they

12     packed it.      If they didn’t, they didn’t.           So no.       I

13     tried to save the majority of them, I - because they

14     didn’t know I was saving them at the time.                But I

15     thought I was going to need to and I had been saving

16     them, but I probably didn’t save everyone.

17             Q.      Did you save any grievance documents?

18             A.      I don’t know.      I'd have to go through my
19     box and look.

20             Q.      Okay.

21                     I’m going to ask that you please go

22     through and look for any other responsive documents -

23     any documents that you saved from your incarceration.

24                          ATTORNEY TOBIN:       We’ll do that.          If

25     you could do that, I’d appreciate it.




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 196 of 212



                                                                          195
  1                         ATTORNEY ROMANO:       I don’t have any

  2    further questions.

  3                         ATTORNEY HAMILTON:        Neither do I.

  4                                 * * * * * * * *

  5                  DEPOSITION CONCLUDED AT 1:10 P.M.

  6                              * * * * * * * *

  7

  8

  9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 197 of 212



                                                                          196
  1    COMMONWEALTH OF PENNSYLVANIA           )

  2    COUNTY OF DAUPHIN                      )

  3                                CERTIFICATE

  4               I, Seth R. Baier, a Notary Public in and for

  5    the Commonwealth of Pennsylvania, do hereby certify:

  6               That the foregoing proceedings, deposition of

  7    Denise Dixon, was reported by me on 04-18-19 and that

  8    I, Seth R. Baier, read this transcript, and that I

  9    attest that this transcript is a true and accurate

10     record of the proceeding.

11                That the witness was first duly sworn to

12     testify to the truth, the whole truth, and nothing but

13     the truth and that the foregoing deposition was taken

14     at the time and place stated herein.

15                I further certify that I am not a relative,

16     employee or attorney of any of the parties, nor a

17     relative or employee of counsel, and that I am in no

18     way interested directly or indirectly in this action.
19     Dated the 13th day of May, 2019

20

21

22                                  Seth R. Baier

23

24

25




              Sargent’s Court Reporting Service, Inc.
                           (814) 536-8908
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 198 of 212
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 199 of 212
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 200 of 212
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 201 of 212
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 202 of 212
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 203 of 212
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 204 of 212
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 205 of 212
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 206 of 212
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 207 of 212
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 208 of 212
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 209 of 212
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 210 of 212
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 211 of 212
Case 3:17-cv-01827-RDM-SES Document 90-2 Filed 07/29/19 Page 212 of 212
